 







  EXECUTION COPY

 



 

  

FLOW MORTGAGE LOAN PURCHASE AND SALE AGREEMENT

 

between

 



EMBRACE HOME LOANS, INC., 

as Seller,

 

and

 

REDWOOD RESIDENTIAL ACQUISITION CORPORATION, 

as Purchaser

 

December 1, 2011

 

Residential Mortgage Loans

 

(Servicing Released, Temporary Interim Servicing Period Only)



 



 

  



 

 

 

TABLE OF CONTENTS

 

    Page       SECTION 1. Definitions 1       SECTION 2. Purchase and Conveyance
15       SECTION 3. Mortgage Loan Schedule 15       SECTION 4. Purchase Price 15
      SECTION 5. Examination of Mortgage Files 16       SECTION 6. Delivery of
Mortgage Loan Documents 16         Subsection 6.01 Possession of Mortgage Files
16       Subsection 6.02 Books and Records 17       Subsection 6.03 Delivery of
Mortgage Loan Documents 17       Subsection 6.04 RESPA Notice and Helping
Families Notice 18       SECTION 7. Representations, Warranties and Covenants;
Remedies for Breach 18       Subsection 7.01 Representations and Warranties
Regarding Individual Mortgage Loans 18       Subsection 7.02 Seller
Representations and Covenants 29       Subsection 7.03 Repurchase; Substitution
31       Subsection 7.04 Repurchase of Mortgage Loans With Early Payment Default
34       Subsection 7.05 Purchase Price Protection 34       SECTION 8. Closing
35       Subsection 8.01 Closing Conditions 35       Subsection 8.02 Closing
Documents 35       SECTION 9. [Reserved.] 36       SECTION 10. Costs 36      
SECTION 11. Interim Servicing; Servicing Transfer 36       Subsection 11.01
Temporary Servicing of Mortgage Loans 36       Subsection 11.02 Direction by
Purchaser During Interim Servicing Period 38       Subsection 11.03 Collection
of Mortgage Loan Payments 39       Subsection 11.04 Establishment of Custodial
Account; Deposits in Custodial Account 39       Subsection 11.05 Withdrawals
From the Custodial Account 40       Subsection 11.06 Establishment of Escrow
Account; Deposits in Escrow Account 41       Subsection 11.07 Withdrawals From
Escrow Account 42

 

i

 

 

    Page       Subsection 11.08 Payment of Taxes, Insurance and Other Charges;
Collections Thereunder 42       Subsection 11.09 Transfer of Accounts 43      
Subsection 11.10 Maintenance of Hazard Insurance 43       Subsection 11.11
Maintenance of Primary Mortgage Insurance Policy; Claims 44       Subsection
11.12 Fidelity Bond; Errors and Omissions Insurance 44       Subsection 11.13
Title, Management and Disposition of REO Property 45       Subsection 11.14
Servicing Compensation 45       Subsection 11.15 Distributions 46      
Subsection 11.16 Statements to the Purchaser 46       Subsection 11.17
[Reserved] 47       Subsection 11.18 Assumption Agreements 47       Subsection
11.19 Satisfaction of Mortgages and Release of Mortgage Files 47      
Subsection 11.20 Seller Shall Provide Access and Information as Reasonably
Required 48       Subsection 11.21 Inspections 48       Subsection 11.22
Restoration of Mortgaged Property 48       Subsection 11.23 Fair Credit
Reporting Act 49       Subsection 11.24 Transfer of Servicing to Purchaser 49  
    Subsection 11.25 Payments Received 49       SECTION 12. The Seller 49      
Subsection 12.01 Indemnification; Third Party Claims 49       Subsection 12.02
Merger or Consolidation of the Seller 50       Subsection 12.03 Limitation on
Liability of the Seller and Others 50       SECTION 13. Default 50      
Subsection 13.01 Events of Default 50       Subsection 13.02 Waiver of Default.
52       SECTION 14.  Termination 52       Subsection 14.01 Termination 52      
Subsection 14.02 Successors to the Seller as Interim Servicer 52      
Subsection 14.03 Termination of Interim Servicing by Purchaser. 53       SECTION
15. Notices 54        





ii

 

  

    Page       SECTION 16. Severability Clause 54       SECTION 17. No
Partnership 55       SECTION 18. Counterparts 55       SECTION 19. Governing
Law; Choice of Forum; Waiver of Jury Trial 55       SECTION 20. Intention of the
Parties 56       SECTION 21. Waivers 56       SECTION 22. Exhibits 56      
SECTION 23. General Interpretive Principles 56       SECTION 24. Reproduction of
Documents 57       SECTION 25. Amendment 57       SECTION 26. Confidentiality 57
      SECTION 27. Entire Agreement 58       SECTION 28. Further Agreements 58  
    SECTION 29. Successors and Assigns 58       SECTION 30. Non-Solicitation 58
      SECTION 31. Protection of Consumer Information 59       SECTION 32.
Cooperation of the Seller with a Reconstitution; Regulation AB Compliance 59    
  SECTION 1. DEFINED TERMS I-1       SECTION 2. COMPLIANCE WITH REGULATION AB
I-3       Subsection 2.01 Intent of the Parties; Reasonableness I-3      
Subsection 2.02 Additional Representations and Warranties of the Company I-4    
  Subsection 2.03 Information to Be Provided by the Company I-4       Subsection
2.04 Indemnification; Remedies I-7       Subsection 2.05 Third-party Beneficiary
I-8        



iii

 

 

 

EXHIBITS

 

EXHIBIT 1 MORTGAGE LOAN DOCUMENTS     EXHIBIT 2 CONTENTS OF EACH MORTGAGE FILE  
  EXHIBIT 3 FORM OF PPTL     EXHIBIT 4 SERVICING TRANSFER INSTRUCTIONS    
ADDENDUM I REGULATION AB COMPLIANCE ADDENDUM

 

iv

 

 

FLOW MORTGAGE LOAN PURCHASE AND SALE AGREEMENT

 

THIS FLOW MORTGAGE LOAN PURCHASE AND SALE AGREEMENT (the “Agreement”), dated
December 1, 2011, is hereby executed by and between REDWOOD RESIDENTIAL
ACQUISITION CORPORATION, a Delaware corporation, as purchaser (the “Purchaser”),
and EMBRACE HOME LOANS, INC., as seller (the “Seller”).

 

WITNESSETH:

 

WHEREAS, the Seller has agreed to sell from time to time to the Purchaser, and
the Purchaser has agreed to purchase from time to time from the Seller, certain
conventional, residential, first-lien mortgage loans (the “Mortgage Loans”) as
described herein on a servicing released basis, and which shall be delivered as
whole loans as provided herein; and

 

WHEREAS, the Mortgage Loans will be sold by the Seller and purchased by the
Purchaser as pools or groups of whole loans on a servicing released basis (each,
a “Mortgage Loan Package”) on the various Closing Dates as provided herein; and

 

WHEREAS, each of the Mortgage Loans will be secured by a mortgage, deed of trust
or other security instrument creating a first lien on a Residential Dwelling
located in the jurisdiction indicated on the related Mortgage Loan Schedule
which will be annexed to a PPTL (as defined herein) on the related Closing Date;
and

 

WHEREAS, the Purchaser and the Seller wish to prescribe the manner of the
conveyance and control of the Mortgage Loans;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser and the Seller agree
as follows:

 

SECTION 1. Definitions.

 

For purposes of this Agreement, the following capitalized terms shall have the
respective meanings set forth below.

 

Adjustable Rate Mortgage Loan: A Mortgage Loan purchased pursuant to this
Agreement which provides for the adjustment of the Mortgage Interest Rate
payable in respect thereto.

 

Adjustment Date: As to each Adjustable Rate Mortgage Loan, the date on which the
Mortgage Interest Rate is adjusted in accordance with the terms of the related
Mortgage Note and Mortgage.

 

Agency Transfer: The sale or transfer by the Purchaser of some or all of the
Mortgage Loans to Fannie Mae, Ginnie Mae or Freddie Mac while retaining Servicer
as servicer.

 

Agreement: This Flow Mortgage Loan Purchase and Sale Agreement including all
exhibits, schedules, amendments and supplements hereto.

 

 

 

 

ALTA: The American Land Title Association or any successor thereto.

 

Anti-Money Laundering Laws: As defined in Section 7.01(h).

 

Applicable Requirements: With respect to the Mortgage Loans, as applicable and
as of the time of reference, (i) the terms of the applicable Mortgage and
Mortgage Note; (ii) Customary Servicing Procedures; (iii) all federal, state and
local laws, statutes, rules, regulations and ordinances applicable to the
servicing of the Mortgage Loans including, without limitation, the applicable
requirements and guidelines of any insurer or any other governmental agency,
board, commission, instrumentality or other governmental or quasi-governmental
body or office; (iv) all other judicial and administrative judgments, orders,
stipulations, awards, writs and injunctions applicable to the servicing of the
Mortgage Loans; and (v) all contractual obligations relating to the servicing of
the Mortgage Loans including, without limitation, those contractual obligations
contained in any applicable servicing agreement or in any agreement relating to
the Mortgage Loans with any insurer or in the Mortgage File.

 

Appraised Value: With respect to any Mortgaged Property, the lesser of (i) the
value (or Reconciled Market Value if more than one appraisal is received)
thereof as determined by a Qualified Appraiser at the time of origination of the
Mortgage Loan, and (ii) the purchase price paid for the related Mortgaged
Property by the Mortgagor with the proceeds of the Mortgage Loan; provided,
however, that in the case of a Refinanced Mortgage Loan, such value (or
Reconciled Market Value if more than one appraisal is received) of the Mortgaged
Property is based solely upon the value determined by an appraisal or appraisals
made for the originator of such Refinanced Mortgage Loan at the time of
origination of such Refinanced Mortgage Loan by a Qualified Appraiser.

 

Appraiser Independence Requirements: The Appraiser Independence Requirements
effective as of October 15, 2010, as amended and in effect from time to time.

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) and
administered by the AAA, which shall be conducted in New York, New York or other
place mutually acceptable to the parties to the arbitration.

 

Arbitrator: A person who is not affiliated with the Seller or the Purchaser, who
is a member of the American Arbitration Association.

 

Assignment of Mortgage: An individual assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction in which the related Mortgaged Property is located to give
record notice of the sale of the Mortgage to the Purchaser.

 

Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Purchaser with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing payments or other recoveries of principal.

 

2

 

 

Balloon Mortgage Loan: A Mortgage Loan that provided on the date of origination
for monthly payments up to but not including the maturity date based on an
amortization extending beyond its maturity date.

 

Balloon Payment: With respect to any Balloon Mortgage Loan as of any date of
determination, the final payment payable on the maturity of such Mortgage Loan,
which shall include the entire remaining principal balance.

 

Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of Rhode Island or the State of
California, or (iii) a day on which banks in the State of New York, the State of
Rhode Island or the State of California are authorized or obligated by law or
executive order to be closed.

 

Closing Date: The date or dates, set forth in the related PPTL, on which the
Purchaser will purchase and the Seller will sell the Mortgage Loans identified
therein.

 

CLTV: Combined Loan-to-Value Ratio.

 

Code: The Internal Revenue Code of 1986, as amended, or any successor statute
thereto.

 

Commission: The United States Securities and Exchange Commission.

 

Condemnation Proceeds: All awards, compensation and settlements in respect of a
taking (whether permanent or temporary) of all or part of a Mortgaged Property
by exercise of the power of condemnation or the right of eminent domain, to the
extent not required to be released to a Mortgagor in accordance with the terms
of the related Mortgage Loan Documents.

 

Consumer Information: Any personally identifiable information in any form
(written electronic or otherwise) relating to a Mortgagor, including, but not
limited to: a Mortgagor’s name, address, telephone number, Mortgage Loan number,
Mortgage Loan payment history, delinquency status, insurance carrier or payment
information, tax amount or payment information; the fact that the Mortgagor has
a relationship with the Seller or Servicer or the originator of the related
Mortgage Loan; and any other non-public personally identifiable information.

 

Cooperative Corporation: With respect to any Cooperative Loan, the cooperative
apartment corporation that holds legal title to the related Cooperative Project
and grants occupancy rights to units therein to stockholders through Cooperative
Leases or similar arrangements.

 

Cooperative Lease: The lease on a Cooperative Unit evidencing the possessory
interest of the owner of the Cooperative Shares in such Cooperative Unit.

 

Cooperative Loan: A Mortgage Loan that is secured by a first lien on and
perfected security interest in Cooperative Shares and the related Cooperative
Lease granting exclusive rights to occupy the related Cooperative Unit in the
building owned by the related Cooperative Corporation.

 

3

 

 

Cooperative Project: With respect to any Cooperative Loan, all real property and
improvements thereto and rights therein and thereto owned by a Cooperative
Corporation including without limitation the land, separate dwelling units and
all common elements.

 

Cooperative Shares: With respect to any Cooperative Loan, the shares of stock
issued by a Cooperative Corporation and allocated to a Cooperative Unit and
represented by a stock certificate.

 

Cooperative Unit: With respect to a Cooperative Loan, a specific unit in a
Cooperative Project.

 

Credit Score: For each Mortgage Loan, (a) if two credit scores were obtained at
origination, the lowest score of the two, and (b) if three scores were obtained
at origination, the middle of the three. When there is more than one applicant,
the lowest of the applicants’ Credit Scores will be used. There is only one (1)
score for any Mortgage Loan regardless of the number of borrowers and/or
applicants.

 

Custodial Account: As defined in Subsection 11.04.

 

Customary Servicing Procedures: With respect to any Mortgage Loan, those
mortgage servicing practices (including collection procedures) of prudent
mortgage banking institutions which service mortgage loans of the same type as
such Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, and which are in accordance with Fannie Mae servicing practices and
procedures for MBS pool mortgages, as defined in the Fannie Mae Guides including
future updates, or as such mortgage servicing practices may change from time to
time.

 

Cut-off Date: With respect to each Mortgage Loan, the first day of the month of
the related Closing Date as set forth in the related PPTL.

 

Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced with a
Substitute Mortgage Loan in accordance with this Agreement.

 

Delinquent: Any Mortgage Loan with respect to which the Monthly Payment due on a
Due Date is not made by the close of business on the Business Day preceding the
next scheduled Due Date for such Mortgage Loan.

 

Due Date: The day of the month on which the Monthly Payment is due on a Mortgage
Loan, exclusive of any days of grace.

 

Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) are rated in the highest rating category of
each Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of each Rating Agency with respect to
long-term unsecured debt obligations at the time any amounts are held on deposit
therein. Eligible Accounts may bear interest. If the rating of the short-term or
long-term unsecured debt

 

4

 

 

obligations of the depository institution or trust company that maintains the
account or accounts is no longer in the highest rating category of each Rating
Agency with respect to short-term unsecured debt obligations or in one of the
two highest rating categories of each Rating Agency with respect to long-term
unsecured debt obligations, the funds on deposit therewith in connection with
this Agreement shall be transferred to an Eligible Account within 30 days of
such downgrade.

 

Eligible Investments: Any one or more of the following obligations or
securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers' acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to (a) any security described in clause (i)  above and entered
into with a depository institution or trust company (acting as principal)
described in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category for long-term
unsecured debt with a maturity of more than one year or in the highest rating
category with respect to short-term obligations by each Rating Agency, in each
case at the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) which are rated
in the highest rating category by each Rating Agency at the time of such
investment; and

 

(vi)        any money market funds rated in one of the two highest rating
categories by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or

 

5

 

 

in the highest rating category by each Rating Agency with respect to short-term
obligations;

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
investment or security is purchased at a price greater than par.

 

Escrow Account: As defined in Subsection 11.06.

 

Escrow Payments: The amounts constituting ground rents, taxes, assessments,
Primary Mortgage Insurance Policy premiums, fire and hazard insurance premiums,
flood insurance premiums, condominium charges and other payments as may be
required to be escrowed by the Mortgagor with the Mortgagee pursuant to the
terms of any Mortgage Note or Mortgage.

 

Event of Default: Any one of the conditions or circumstances enumerated in
Subsection 13.01.

 

Fannie Mae: The entity formerly known as the Federal National Mortgage
Association or any successor thereto.

 

Fannie Mae Guides: The Fannie Mae Sellers’ Guide and the Fannie Mae Servicers’
Guide and all amendments or additions thereto in effect on and after the related
Closing Date.

 

FDIC: The Federal Deposit Insurance Corporation or any successor thereto.

 

FDPA: The Flood Disaster Protection Act of 1973, as amended.

 

Fidelity Bond: The fidelity bond required to be obtained by the Servicer
pursuant to Subsection 11.12.

 

FIRREA: The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.

 

First Remittance Date: With respect to each Mortgage Loan Package, the 18th day
(or if such 18th day is not a Business Day, the first Business Day immediately
preceding such 18th day) of the calendar month immediately following the Closing
Date; provided, however, if the Servicing Transfer Date is not one (1) or more
Business Days prior to the first day of such calendar month, such date will be
the 18th day (or if such 18th day is not a Business Day, the first Business Day
immediately preceding such 18th day) of the next succeeding calendar month.

 

Freddie Mac: The entity formerly known as the Federal Home Loan Mortgage
Corporation or any successor thereto.

 

Freddie Mac Guide: The Freddie Mac Single Family Seller/Servicer Guide and all
amendments or additions thereto in effect on and after the related Closing Date.

 

6

 

 

Full Prepayment: Any payment of the entire principal balance of a Mortgage Loan
which is received in advance of its scheduled Due Date and is not accompanied by
an amount of interest representing scheduled interest due on any date or dates
in any month or months subsequent to the month of prepayment.

 

Ginnie Mae: The Government National Mortgage Association or any successor
thereto.

 

Gross Margin: With respect to any Adjustable Rate Mortgage Loan, the fixed
percentage amount set forth in the related Mortgage Note and the Mortgage Loan
Schedule that is added to the Index on each Adjustment Date in accordance with
the terms of the related Mortgage Note to determine the new Mortgage Interest
Rate for such Mortgage Loan.

 

Helping Families Act: As defined in Subsection 6.04.

 

HUD: The United States Department of Housing and Urban Development or any
successor thereto.

 

Independent: When used with respect to any other Person, a Person who (a) is in
fact independent of another specified Person and any affiliate of such other
Person, (b) does not have any material direct financial interest in such other
Person or any affiliate of such other Person, and (c) is not connected with such
other Person or any affiliate of such other Person as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.

 

Index: With respect to any Adjustable Rate Mortgage Loan, the index identified
on the Mortgage Loan Schedule and set forth in the related Mortgage Note for the
purpose of calculating the Mortgage Interest Rate thereon.

 

Initial Rate Cap: With respect to each Adjustable Rate Mortgage Loan and the
initial Adjustment Date therefor, a number of percentage points per annum that
is set forth in the Mortgage Loan Schedule and in the related Mortgage Note,
which is the maximum amount by which the Mortgage Interest Rate for such
Adjustable Rate Mortgage Loan may increase or decrease from the Mortgage
Interest Rate in effect immediately prior to such Adjustment Date.

 

Insurance Proceeds: With respect to each Mortgage Loan, proceeds of insurance
policies insuring the Mortgage Loan or the related Mortgaged Property.

 

Interim Servicing Period: The period from the Closing Date to the related
Servicing Transfer Date.

 

IO Adjustable Rate Mortgage Loan: An Adjustable Rate Mortgage Loan with respect
to which accrued interest only is payable by a Mortgagor on each Due Date until
the IO Conversion Date.

 

IO Conversion Date: With respect to an IO Adjustable Rate Mortgage Loan, the
date that references the end of the “interest only period” applicable thereto.

 

7

 

 

Lifetime Rate Cap: As to each Adjustable Rate Mortgage Loan, the maximum
Mortgage Interest Rate which shall be as permitted in accordance with the
provisions of the related Mortgage Note.

 

Liquidation Proceeds: The proceeds received in connection with the liquidation
of a defaulted Mortgage Loan through trustee’s sale, foreclosure sale or
otherwise, other than amounts received following the acquisition of REO
Property, Insurance Proceeds and Condemnation Proceeds.

 

Loan-to-Value Ratio: With respect to any Mortgage Loan as of any date of
determination, the ratio, expressed as a percentage, of the outstanding
principal balance of the Mortgage Loan on such date, to the Appraised Value of
the related Mortgaged Property.

 

LPMI: Lender paid mortgage insurance.

 

LTV: Loan-to-Value Ratio.

 

Master Servicer: Wells Fargo Bank, N.A., together with its successors and
assigns, as master servicer with respect to any Securitization Transaction, or
any other master servicer designated as such with respect to any Securitization
Transaction.

 

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

 

MERS Mortgage Loan: Any Mortgage Loan registered with MERS on the MERS System.

 

MERS System: The system of recording transfers of mortgages electronically
maintained by MERS.

 

MIN: The Mortgage Identification Number for any MERS Mortgage Loan.

 

Minimum Interest Rate: With respect to each Adjustable Rate Mortgage Loan, a
rate that is set forth on the Mortgage Loan Schedule and in the related Mortgage
Note and is the minimum interest rate to which the Mortgage Interest Rate on
such Mortgage Loan may be decreased.

 

Monthly Payment: The scheduled monthly payment on a Mortgage Loan due on any Due
Date allocable to principal and/or interest on such Mortgage Loan pursuant to
the terms of the related Mortgage Note.

 

Mortgage: The mortgage, deed of trust or other instrument securing a Mortgage
Note which creates a first lien on an unsubordinated estate in fee simple in
real property securing the Mortgage Note; except that with respect to real
property located in jurisdictions in which the use of leasehold estates for
residential properties is a widely-accepted practice, the mortgage, deed of
trust or other instrument securing the Mortgage Note may secure and create a
first lien upon a leasehold estate of the Mortgagor.

 

8

 

 

Mortgage File: With respect to each Mortgage Loan, all documents involved in the
origination, underwriting (including documented compensating factors pertaining
to exceptions) and servicing of the Mortgage Loan, including but not limited to
the documents specified in Exhibit 2, and any additional documents required to
be added to the Mortgage File pursuant to this Agreement.

 

Mortgage Interest Rate: With respect to each Mortgage Loan, the annual rate at
which interest accrues on such Mortgage Loan from time to time in accordance
with the provisions of the related Mortgage Note, including, but not limited to,
the limitations on such interest rate imposed by the Initial Rate Cap, the
Periodic Rate Cap, the Minimum Interest Rate and the Lifetime Rate Cap, if any.

 

Mortgage Loan: An individual Mortgage Loan that is the subject of this
Agreement, each Mortgage Loan originally sold and subject to this Agreement
being identified on the related Mortgage Loan Schedule, which Mortgage Loan
includes without limitation the Mortgage File, the Servicing File, the Monthly
Payments, Principal Prepayments, Liquidation Proceeds, Condemnation Proceeds,
Insurance Proceeds, REO Disposition Proceeds, any escrow accounts related to the
Mortgage Loan, the Servicing Rights and all other rights, benefits, proceeds and
obligations arising from or in connection with such Mortgage Loan, excluding
replaced or repurchased mortgage loans.

 

Mortgage Loan Documents: With respect to any Mortgage Loan, the documents listed
in Exhibit 1 hereto.

 

Mortgage Loan Package: The pool or group of whole loans purchased on a Closing
Date, as described in the Mortgage Loan Schedule annexed to the related PPTL.

 

Mortgage Loan Remittance Rate: With respect to any Mortgage Loan, the related
Mortgage Interest Rate minus the related Servicing Fee Rate.

 

Mortgage Loan Schedule: The schedule of Mortgage Loans prepared for each Closing
Date setting forth the information with respect to each Mortgage Loan required
by the disclosure report format of the Purchaser, which disclosure report format
is delivered by the Purchaser to the Seller.

 

Mortgage Note: The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage or, in the case of a Cooperative Loan, secured by the
Cooperative Shares and the Cooperative Lease.

 

Mortgaged Property: The Mortgagor’s real property securing repayment of a
related Mortgage Note, consisting of a fee simple interest in a single parcel of
real property improved by a Residential Dwelling.

 

Mortgagee: The mortgagee or beneficiary named in the Mortgage and the successors
and assigns of such mortgagee or beneficiary.

 

9

 

 

Mortgagor: The obligor on a Mortgage Note, who is an owner of the Mortgaged
Property and the grantor or mortgagor named in the Mortgage and such grantor’s
or mortgagor’s successors in title to the Mortgaged Property.

 

NAIC: The National Association of Insurance Commissioners or any successor
organization.

 

Officer’s Certificate: A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, a President or a Vice President of the Person on
behalf of whom such certificate is being delivered.

 

Opinion of Counsel: A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to such opinion of counsel concerning
the taxation or the federal income tax status of a REMIC.

 

OTS: The Office of Thrift Supervision or any successor thereto.

 

Partial Prepayment: Any payment of principal on a Mortgage Loan, other than a
Full Prepayment, which is received in advance of its scheduled Due Date and is
not accompanied by an amount of interest representing scheduled interest due on
any date or dates in any month or months subsequent to the month of prepayment.

 

Periodic Rate Cap: As to each Adjustable Rate Mortgage Loan, the maximum
increase or decrease in the Mortgage Interest Rate, on any Adjustment Date as
provided in the related Mortgage Note, if applicable.

 

Person: An individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

PPTL: With respect to each Mortgage Loan and Mortgage Loan Package, the Purchase
Price and Terms Letter, substantially in the form of Exhibit 6 attached hereto,
providing for the sale by Seller and the purchase by the Purchaser of the
Mortgage Loan Package on the related Closing Date.

 

Prepayment Charge: With respect to each Mortgage Loan, the fee payable by the
Mortgagor if the Mortgagor prepays such Mortgage Loan as provided in the related
Mortgage Note or Mortgage.

 

Prepayment Interest Shortfall: As to any Remittance Date and any Mortgage Loan,
(a) if such Mortgage Loan was the subject of a Full Prepayment during the
related Principal Prepayment Period, the excess of one month’s interest
(adjusted to the Mortgage Loan Remittance Rate) on the Assumed Principal Balance
of such Mortgage Loan outstanding immediately prior to such prepayment, over the
amount of interest (adjusted to the Mortgage Loan Remittance Rate) actually paid
by the Mortgagor in respect of such Principal Prepayment Period, and (b) if such
Mortgage Loan was the subject of a Partial Prepayment during the related
Principal Prepayment Period, an amount equal to the excess of one month’s
interest at the

 

10

 

 

Mortgage Loan Remittance Rate on the amount of such Partial Prepayment, over the
amount of interest actually paid by the Mortgagor in respect of such Partial
Prepayment during such Principal Prepayment Period.

 

Primary Mortgage Insurance Policy: A policy of primary mortgage guaranty
insurance.

 

Principal Prepayment: Any full or partial payment or other recovery of principal
on a Mortgage Loan which is received in advance of its scheduled Due Date,
including any Prepayment Charge or premium thereon and which is not accompanied
by an amount of interest representing scheduled interest due on any date or
dates in any month or months subsequent to the month of prepayment.

 

Principal Prepayment Period: As to any Remittance Date, the calendar month
preceding the calendar month in which such Remittance Date occurs.

 

Purchase Price: The price paid on the related Closing Date by the Purchaser to
the Seller pursuant to this Agreement in exchange for the Mortgage Loans
included in the related Mortgage Loan Package, as calculated pursuant to Section
4 and the related PPTL.

 

Purchase Price Percentage: For each Mortgage Loan included in a Mortgage Loan
Package, the percentage of par set forth in the related PPTL that is used to
calculate the Purchase Price of the Mortgage Loans included in such Mortgage
Loan Package.

 

Purchaser: The Person listed as such in the initial paragraph of this Agreement,
together with its successors and assigns as permitted under the terms of this
Agreement.

 

Qualified Appraiser: With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and the appraisal made by such appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac (including but not limited to the
Appraiser Independence Requirements) and Title XI of FIRREA and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated.

 

Qualified Insurer: An insurance company duly qualified as such under the laws of
the states in which the Mortgaged Properties are located, duly authorized and
licensed in such states to transact the applicable insurance business and to
write the insurance provided by the insurance policy issued by it, approved as
an insurer by Fannie Mae and Freddie Mac.

 

Rating Agencies: Standard & Poor’s Ratings Services, a division of The McGraw-
Hill Companies, Inc., Moody’s Investors Service, Inc., Fitch, Inc. or, in the
event that some or all ownership of the Mortgage Loans is evidenced by
mortgage-backed securities, the nationally recognized rating agencies issuing
ratings with respect to such securities, if any.

 

Reconciled Market Value: The estimated market value of the Mortgaged Property or
REO Property that is reasonably determined by the Seller based on different
results obtained from different permitted valuation methods or at different time
periods, all in accordance with Customary Servicing Procedures.

 

11

 

 

Reconstitution Agreement: The agreement or agreements entered into by the Seller
and the Purchaser and certain third parties on the Reconstitution Date or
Reconstitution Dates with respect to any or all of the Mortgage Loans conveyed
hereunder, in connection with a Whole Loan Transfer or a Securitization
Transaction as provided in Subsection 32.

 

Reconstitution Date: The date or dates on which any or all of the Mortgage Loans
are reconstituted as part of a Whole Loan Transfer or Securitization Transaction
pursuant to Section 32 hereof.

 

Record Date: The close of business of the last Business Day of the month
preceding the month of the related Remittance Date or, in the case of a
Remittance Date that is the Servicing Transfer Date, the Business Day prior to
the Servicing Transfer Date.

 

Refinanced Mortgage Loan: A Mortgage Loan which was made to a Mortgagor who
owned the Mortgaged Property prior to the origination of such Mortgage Loan and
the proceeds of which were used in whole or part to satisfy an existing
mortgage.

 

Regulation AB: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

 

Regulation AB Compliance Addendum: Addendum I attached hereto and incorporated
herein by reference thereto.

 

REMIC: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.

 

Remittance Date: (a) The 18th day (or if such 18th day is not a Business Day,
the first Business Day immediately preceding such 18th day) of any month,
beginning with the First Remittance Date with respect to each Mortgage Loan
Package, and (b) the Servicing Transfer Date.

 

REO Disposition: The final sale by the Seller or the Purchaser of an REO
Property.

 

REO Disposition Proceeds: All amounts received with respect to an REO
Disposition pursuant to Subsection 11.13.

 

REO Property: A Mortgaged Property acquired by or on behalf of the Purchaser
through foreclosure or deed in lieu of foreclosure as described in Subsection
11.13.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus, (ii) interest on such
unpaid principal balance at the related Mortgage Interest Rate from the last
date through which interest was last paid and distributed to the Purchaser to
the last day of the month in which such repurchase occurs, plus, (iii)
reasonable and customary third party expenses incurred in connection with the
transfer of

 

12

 

 

the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan.

 

Residential Dwelling: Any one of the following: (i) a detached one-family
dwelling, (ii) a detached two- to four-family dwelling, (iii) a one-family
dwelling unit in a condominium project or (iv) a one-family dwelling in a
planned unit development, none of which is a cooperative, mobile or manufactured
home.

 

Securities Act: The Securities Act of 1933, as amended.

 

Securitization Transaction: Any transaction involving either (1) a sale or other
transfer of some or all of the Mortgage Loans directly or indirectly by the
Purchaser to an issuing entity in connection with an issuance of publicly
offered or privately placed, rated or unrated mortgage-backed securities or (2)
an issuance of publicly offered or privately placed, rated or unrated
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans.

 

Seller: Embrace Home Loans, Inc., or its successor in interest or any successor
to the Seller under this Agreement appointed as herein provided.

 

Servicer: The Servicer set forth in the related PPTL.

 

Servicing Advances: All customary, reasonable and necessary out-of-pocket costs
and expenses incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the preservation,
restoration and protection of a Mortgaged Property, (b) any enforcement or
judicial proceedings, including foreclosures, (c) the management and liquidation
of a Mortgaged Property if such Mortgaged Property is acquired in satisfaction
of the Mortgage, and (d) payments made by the Servicer with respect to a
Mortgaged Property pursuant to Subsection 11.08.

 

Servicing Fee: With respect to each Mortgage Loan, the fee the Purchaser shall
pay to the Seller to interim service the Mortgage Loans, which shall, for each
month, be equal to one-twelfth of the product of the applicable Servicing Fee
Rate and the Stated Principal Balance of such Mortgage Loan (pro-rated with
respect to partial months). Such fee shall be payable monthly. The obligation of
the Purchaser to pay the Servicing Fee is limited to, and payable solely from,
the interest portion (including recoveries with respect to interest from
Liquidation Proceeds and other proceeds, to the extent permitted by
Subsection 11.05) of related Monthly Payments collected by the Seller, or as
otherwise provided under Subsection 11.05.

 

Servicing Fee Rate: With respect to each Mortgage Loan, the per annum rate set
forth on the related Mortgage Loan Schedule or if not specified thereon, in the
related PPTL.

 

Servicing File: With respect to each Mortgage Loan, the documents pertaining
thereto specified in Exhibit 2 and copies of all documents for such Mortgage
Loan specified in Exhibit 1.

 

13

 

 

Servicing Rights: With respect to each Mortgage Loan, any and all of the
following: (a) all rights to service the Mortgage Loan; (b) all rights to
receive the Servicing Fees, additional servicing compensation (including,
without limitation, any late fees, assumption fees, penalties or similar
payments with respect to the Mortgage Loan, and income on escrow accounts or
other receipts on or with respect to the Mortgage Loan), reimbursements or
indemnification for servicing the Mortgage Loan, and any payments received in
respect of the foregoing and proceeds thereof; (c) the right to collect, hold
and disburse escrow payments or other similar payments with respect to the
Mortgage Loans and any amounts actually collected with respect thereto and to
receive interest income on such amounts to the extent permitted by applicable
law; (d) all accounts and other rights to payment related to any of the property
described in this paragraph; (e) possession and use of any and all Mortgage Loan
Documents and Mortgage Files pertaining to the Mortgage Loans or pertaining to
the past, present or prospective servicing of the Mortgage Loans; (f) all rights
and benefits relating to the direct solicitation of the related Mortgagors for
refinance or modification of the Mortgage Loans and attendant right, title and
interest in and to the list of such Mortgagors and data relating to their
respective Mortgage Loans; (g) all rights, powers and privileges incident to any
of the foregoing; and (h) all agreements or documents creating, defining or
evidencing any of the foregoing rights to the extent they relate to such rights.

 

Servicing Transfer Date: The date or dates, set forth in the related PPTL, when
the Servicer will begin servicing the Mortgage Loans for the benefit of the
Purchaser.

 

Servicing Transfer Instructions: The servicing transfer instructions in the form
of Exhibit 4 hereto.

 

Stated Principal Balance: As to each Mortgage Loan as to any date of
determination, (i) the principal balance of the Mortgage Loan as of the first
day of the month for which such calculation is being made after giving effect to
the principal portion of any Monthly Payments due on or before such date,
whether or not received, as well as any Principal Prepayments received before
such date, minus, without duplication, (ii) all amounts previously distributed
to the Purchaser with respect to the Mortgage Loan representing payments or
recoveries of principal, or advances in lieu thereof.

 

Substitute Mortgage Loan: A mortgage loan substituted by the Seller for a
Deleted Mortgage Loan which must, on the date of such substitution, be approved
by the Purchaser and meet the conditions described in Section 7.03(b) of this
Agreement.

 

Underwriting Guidelines: As to each Mortgage Loan Package, the written
underwriting guidelines in effect as of the origination date of such Mortgage
Loans, mutually agreed upon by the Seller and Purchaser, and delivered by the
Seller to the Purchaser, as may be revised and modified, from time to time, by
mutual agreement of the Purchaser and the Seller to reflect changes to the
Underwriting Guidelines.

 

USA Patriot Act: Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended.

 

14

 

 

USPAP: The Uniform Standards of Professional Appraisal Practice, as amended and
in effect from time to time.

 

Whole Loan Transfer: Any sale or transfer by the Purchaser of some or all of the
Mortgage Loans (including an Agency Transfer), other than a Securitization
Transaction.

 

SECTION 2. Purchase and Conveyance.

 

The Seller, in exchange for the payment of the applicable Purchase Price by the
Purchaser on the related Closing Date, receipt of which is hereby acknowledged,
hereby sells, transfers, assigns, sets over and conveys to the Purchaser,
without recourse, but subject to the terms of this Agreement, all of its rights,
title and interest in and to the Mortgage Loans, including the related Mortgage
Note and Mortgages, in a Mortgage Loan Package having a Stated Principal Balance
in an amount as set forth in the related PPTL, or in such other amount as agreed
by the Purchaser and the Seller as evidenced by the actual aggregate principal
balance of the Mortgage Loan Package accepted by the Purchaser on the related
Closing Date, together with the related Mortgage Files and all rights and
obligations arising under the documents contained therein, on a servicing
released basis.

 

With respect to each Mortgage Loan, the Purchaser shall own and be entitled to
(1) all Monthly Payments due after the related Cut-off Date, (2) all other
recoveries of principal collected after the related Cut-off Date (provided,
however, that the principal portion of all Monthly Payments due on or before the
related Cut-off Date and collected by the Seller or any successor servicer after
the related Cut-off Date shall belong to the Seller), and (3) all payments of
interest on the Mortgage Loans (minus that portion of any such payment which is
allocable to the period prior to the related Cut-off Date). The Stated Principal
Balance of each Mortgage Loan as of the related Cut-off Date is determined after
application of payments of principal due on or before the related Cut-off Date
whether or not collected, together with any unscheduled Principal Prepayments
collected prior to the related Cut-off Date; provided, however, that Monthly
Payments for a Due Date beyond the Cut-off Date shall not be applied to reduce
the principal balance. Such Monthly Payments shall be the property of the
Purchaser. If the Servicing Transfer Date has not yet occurred, the Seller shall
remit any such Monthly Payments to the Purchaser on the Remittance Date
following collection thereof. If the Servicing Transfer Date has occurred, the
Seller shall remit any such Monthly Payments to the Purchaser in accordance with
the Servicing Transfer Instructions.

 

SECTION 3. Mortgage Loan Schedule.

 

The Seller shall deliver the Mortgage Loan Schedule (which will be annexed to
the related PPTL) to the Purchaser at least two (2) Business Days prior to the
related Closing Date.

 

SECTION 4. Purchase Price.

 

The Purchase Price for the Mortgage Loans being acquired on a Closing Date shall
be equal to the sum of (a) the product of (i) the Purchase Price Percentage
stated in the related PPTL (subject to adjustment as provided therein) and (ii)
the Stated Principal Balance of the Mortgage Loans listed on the related
Mortgage Loan Schedule, plus (b) an amount equal to accrued interest on the
aggregate Stated Principal Balance of the Mortgage Loans at the weighted average

 

15

 

 

Mortgage Interest Rate of such Mortgage Loans from the related Cut-off Date
through the day prior to the related Closing Date, both inclusive (assuming
30/360) (the “Purchase Price”). If so provided in the related PPTL, portions of
the Mortgage Loans shall be priced separately.

 

The Purchase Price as set forth in the preceding paragraph for the Mortgage
Loans shall be paid on the related Closing Date by wire transfer of immediately
available funds.

 

SECTION 5. Examination of Mortgage Files.

 

The Seller shall, at the direction of the Purchaser, deliver to the Purchaser or
its designee in escrow, for examination and retention, with respect to each
Mortgage Loan to be purchased on the related Closing Date, the related Mortgage
File in hard copy or in digital format on compact disks or DVD. Such examination
may be made by the Purchaser or its designee at any reasonable time before or
after the related Closing Date. The Purchaser may, at its option and without
notice to the Seller, purchase all or part of the Mortgage Loan Package without
conducting any partial or complete examination. The fact that the Purchaser has
conducted or has determined not to conduct any partial or complete examination
of the Mortgage Files shall not affect the Purchaser’s (or any of its
successors’) rights to demand repurchase or other relief or remedy provided for
in this Agreement.

 

SECTION 6. Delivery of Mortgage Loan Documents.

 

Subsection 6.01 Possession of Mortgage Files.

 

Originals or copies of all documents, including but not limited to the documents
listed on Exhibit 2 and comprising the Mortgage File, other than the Mortgage
Loan Documents, shall be delivered to the Purchaser or its designee on or prior
to the related Closing Date. During the Interim Servicing Period, originals of
the contents of each Mortgage File not delivered to the Purchaser or the
custodian appointed by the Purchaser are and shall be held in trust by the
Seller for the benefit of the Purchaser as the owner thereof and shall be
available for review by the Purchaser upon request. The Seller’s possession of
any portion of each such Mortgage File is at the will of the Purchaser, and such
retention and possession by the Seller shall be in a custodial capacity only.
The ownership of each Mortgage Note, Mortgage and the contents of each Mortgage
File is vested in the Purchaser and the ownership of all records and documents
with respect to the related Mortgage Loan prepared by or which come into the
possession of the Seller shall immediately vest in the Purchaser and shall be
retained and maintained, in trust, by the Seller at the will of the Purchaser in
such custodial capacity only. The copies of the Mortgage File retained by the
Seller with respect to each Mortgage Loan pursuant to this Agreement shall be
appropriately identified in the Seller’s computer system to reflect clearly the
ownership of such related Mortgage Loan by the Purchaser. The Seller shall
release from its custody the contents of any Mortgage File retained by it only
in accordance with this Agreement and the Servicing Transfer Instructions,
except when such release is required in connection with a repurchase of any such
Mortgage Loan pursuant to Subsection 7.03 of this Agreement or if required under
applicable law or court order.

 

16

 

 

Subsection 6.02 Books and Records.

 

The sale of each Mortgage Loan will be reflected on the Seller’s balance sheet
and other financial statements as a sale of assets by the Seller. The Seller
shall maintain a complete set of books and records for the Mortgage Loans sold
by it which shall be appropriately identified in the Seller’s computer system to
clearly reflect the ownership of the Mortgage Loans by the Purchaser.

 

In addition to the foregoing, the Seller shall provide to any supervisory agents
or examiners that regulate the Purchaser, including but not limited to, the OTS,
the FDIC and other similar entities, access, during normal business hours, upon
reasonable advance notice to the Seller and without charge to the Seller or such
supervisory agents or examiners, to any documentation regarding the Mortgage
Loans that may be required by any applicable regulator.

 

Subsection 6.03 Delivery of Mortgage Loan Documents.

 

The Seller shall deliver and release to the Purchaser or the custodian appointed
by the Purchaser the Mortgage Loan Documents no later than four (4) Business
Days prior to the related Closing Date or, upon the request of the Purchaser,
earlier, if necessary or desirable to facilitate a review. If the Seller cannot
deliver the original recorded Mortgage Loan Documents on the related Closing
Date, the Seller shall, promptly upon receipt thereof and in any case not later
than 120 days from the Closing Date, deliver such original recorded Mortgage
Loan Documents to the Purchaser or the appointed custodian (unless the Seller is
delayed in making such delivery by reason of the fact that such documents shall
not have been returned by the appropriate recording office). If delivery is not
completed within 120 days of the related Closing Date solely because such
Mortgage Loan Documents shall not have been returned by the appropriate
recording office, the Seller shall deliver such Mortgage Loan Documents to
Purchaser, or the appointed custodian, within such time period as specified in a
Seller’s Officer’s Certificate. In the event that documents have not been
received by the date specified in the Seller’s Officer’s Certificate, a
subsequent Seller’s Officer’s Certificate shall be delivered by such date
specified in the prior Seller’s Officer’s Certificate, stating a revised date
for receipt of documentation. The Seller shall include with each Seller’s
Officer’s Certificate a listing of all delayed recorded documents. The procedure
shall be repeated until the documents have been received and delivered. The
Seller shall use its best efforts to effect delivery of all delayed recorded
documents within 180 days of the related Closing Date. If delivery of all
Mortgage Loan Documents with respect to any Mortgage Loan is not completed
within 360 days of the related Closing Date then, at Purchaser’s option, the
Seller shall repurchase such Mortgage Loan in such manner set forth in Section
7.03.

 

Any review by the Purchaser or its designee of the Mortgage Files shall in no
way alter or reduce the Seller’s obligations hereunder.

 

If the Purchaser or its designee discovers any defect with respect to any
document constituting part of a Mortgage File, the Purchaser shall, or shall
cause its designee to, give written specification of such defect to the Seller
and the Seller shall cure or repurchase such Mortgage Loan in accordance with
Section 7.03.

 

17

 

 

The Seller shall forward to the Purchaser, or its designee, original documents
evidencing an assumption, modification, consolidation or extension of any
Mortgage Loan entered into within one week of their execution and shall also
provide the original of any document submitted for recordation or a copy of such
document certified by the appropriate public recording office to be a true and
complete copy of the original within five (5) days of its return from the
appropriate public recording office.

 

Subsection 6.04 RESPA Notice and Helping Families Notice

 

(a)          Prior to each Servicing Transfer Date, the Seller shall furnish to
the applicable Mortgagors notices required under the Real Estate Settlement
Procedure Act (“RESPA”) within the time frames required by RESPA.         

 

(b)          Within thirty (30) days following the Closing Date in respect of a
Mortgage Loan that is not a MERS Mortgage Loan, the Seller shall furnish to the
Mortgagor of such Mortgage Loan the notice required by Section 404 of the
Helping Families Save Their Homes Act of 2009 (the “Helping Families Act”) in
accordance with the provisions of the Helping Families Act. Within five (5)
Business Days following the Closing Date in respect of a MERS Mortgage Loan, the
Seller shall notify MERS of the transfer of ownership of such MERS Mortgage
Loan.

 

SECTION 7. Representations, Warranties and Covenants; Remedies for Breach.

 

Subsection 7.01 Representations and Warranties Regarding Individual Mortgage
Loans.

 

The Seller hereby represents and warrants to the Purchaser that, as to each
Mortgage Loan, as of the related Closing Date or such other date specified
herein:

 

(a)          Property Valuation: Each Mortgage File contains a written appraisal
prepared by an appraiser licensed or certified by the applicable governmental
body in which the mortgaged property is located and in accordance with the
requirements of Title XI of FIRREA. The appraisal was written, in form and
substance, to (i) customary Fannie Mae or Freddie Mac standards for mortgage
loans of the same type as such Mortgage Loans and (ii) USPAP standards, and
satisfies applicable legal and regulatory requirements. The appraisal was made
and signed prior to the final approval of the Mortgage Loan application. The
person performing any property valuation (including an appraiser) received no
benefit from, and such person's compensation or flow of business from the
originator was not affected by, the approval or disapproval of the Mortgage
Loan. The selection of the person performing the property valuation was made
independently of the broker (where applicable) and the originator's loan sales
and loan production personnel. The selection of the appraiser met the criteria
of Fannie Mae and Freddie Mac for selecting an independent appraiser.

 

(b)          Income/Employment/Assets: With respect to each Mortgage Loan the
originator verified the borrower's income, employment, and assets in accordance
with its written Underwriting Guidelines and employed procedures designed to
authenticate the documentation supporting such income, employment, and assets.
Such verification includes the transcripts received from the Internal Revenue
Service pursuant to a filing of IRS Form 4506-T. With respect to each Mortgage
Loan, in order to test the reasonableness of the income, the originator used (i)
transcripts received from the IRS pursuant to a filing of IRS Form 4506-T (to
the extent

 

18

 

 

specified in the Mortgage Loan Schedule) or (ii) public and/or commercially
available information acceptable to the Purchaser.

 

(c)          Occupancy: The originator has given due consideration to factors,
including but not limited to, other real estate owned by the borrower, commuting
distance to work, appraiser comments and notes, the location of the property and
any difference between the mailing address active in the servicing system and
the subject property address to evaluate whether the occupancy status of the
property as represented by the borrower is reasonable. All owner occupied
properties are occupied by the owner within 30 days of purchase of the mortgage.

 

(d)          Data: The information set forth in the related Mortgage Loan
Schedule, including any diskette or other related data tapes sent to the
Purchaser, is complete, true and correct in all material respects. The
information on the Mortgage Loan Schedule and the information provided are
consistent with the contents of the originator's records and the Mortgage File.
The Mortgage Loan Schedule contains all of the required fields. Any seller or
builder concession in excess of 6% has been subtracted from the Appraised Value
of the Mortgaged Property for purposes of determining the LTV and CLTV. Except
for information specified to be as of the origination date of the Mortgage Loan,
the Mortgage Loan Schedule contains the most current information possessed by
the originator. No appraisal or other property valuation referred to or used to
determine any data listed on the Mortgage Loan Schedule was more than six months
old at the time of the Mortgage Loan closing.

 

(e)          Fraud: No fraud, error, omission, misrepresentation, negligence or
similar occurrence with respect to the Mortgage Loan has taken place on the part
of the Mortgagor, the Seller or any other Person, including, without limitation,
any appraiser, title company, closing or settlement agent, realtor, builder or
developer or any other party involved in the origination or sale of the Mortgage
Loan or the sale of the Mortgaged Property, that would impair in any way the
rights of the Purchaser in the Mortgage Loan or Mortgaged Property or that
violated applicable law.

 

(f)          Underwriting; Collection Practices; Escrow Payments: Each Mortgage
Loan either (i) was underwritten in conformance with the originator's
Underwriting Guidelines in effect at the time of origination without regard to
any underwriter discretion or (ii) if not underwritten in conformance with the
originator's guidelines, has reasonable and documented compensating factors. The
methodology used in underwriting the extension of credit for the Mortgage Loan
includes objective mathematical principles that relate to the relationship
between the borrower's income, assets and liabilities and the proposed payment.
With respect to escrow deposits and mortgage escrow accounts, all such payments
are in the possession of Seller and there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made. All escrow payments have been collected in full compliance with state and
federal law. An escrow of funds is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item subject to an escrow
requirement which remains unpaid and which has been assessed but is not yet due
and payable. Except in connection with a modification disclosed on the Mortgage
Loan Schedule and contained in the Servicing File, no escrow deposits or escrow
payments or other charges or payments due the Seller have been capitalized under
the Mortgage or the Mortgage Note. With respect to each Adjustable Rate Mortgage
Loan, all mortgage interest rate adjustments and

 

19

 

 

monthly payment adjustments have been made in strict compliance with Customary
Servicing Procedures, and, as of the applicable Transfer Date, Seller’s
servicing system has been updated to reflect any such adjustments. The Seller
executed and delivered any and all notices required under applicable law and the
terms of the related Mortgage Note and Mortgage regarding the Mortgage Interest
Rate and the monthly payment adjustments. Any interest required to be paid to
the Mortgagor pursuant to state, federal and local law has been properly paid
and credited.

 

(g)          Mortgage Insurance: Except as indicated for pledged asset loans, if
a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan has mortgage
insurance in accordance with the terms of the Fannie Mae Guide or the Freddie
Mac Guide and is insured as to payment defaults by a Primary Mortgage Insurance
Policy issued by a Qualified Insurer. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect and all premiums due thereunder have been paid. No action,
inaction or event has occurred and no state of facts exists that has, or will
result in the exclusion from, denial of, or defense to coverage. Any Mortgage
Loan subject to a Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain the Primary Mortgage Insurance Policy and to pay all
premiums and charges in connection therewith. To the extent a Mortgage Loan is
insured under an LPMI policy, the Mortgage Interest Rate for the Mortgage Loan
as set forth on the related Mortgage Loan Schedule is net of any such premium.

 

(h)          Regulatory Compliance: Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity, fair housing, or disclosure laws applicable to the Mortgage Loan
have been complied with in all material respects. No Mortgage Loan is a “high
cost” or “covered” loan, as defined by any applicable federal, state or local
predatory or abusive lending law. Any breach of this representation shall be
deemed to materially and adversely affect the value of the Mortgage Loan and
shall require a repurchase of the affected Mortgage Loan. No Mortgage Loan
secured by property located in the State of Georgia was originated on or after
October 1, 2002 and prior to March 7, 2003. No Mortgage Loan originated on or
after March 7, 2003 is a “high cost home loan” as defined under the Georgia Fair
Lending Act. No borrower was encouraged or required to select a loan product
offered by an originator that was a higher cost product designed for
less-creditworthy borrowers, unless at the time of the Mortgage Loan's
origination, such borrower did not qualify, taking into account credit history
and debt-to-income ratios, for a lower cost credit product then offered by such
originator or any affiliate of such originator. There does not exist on the
related Mortgaged Property any hazardous substances, hazardous wastes or solid
wastes, as such terms are defined in the Comprehensive Environmental Response
Compensation and Liability Act, the Resource Conservation and Recovery Act of
1976, or other federal, state or local environmental legislation including,
without limitation, asbestos. There is no pending action or proceeding directly
involving the Mortgaged Property in which compliance with any environmental law,
rule or regulation is an issue; there is no violation of any environmental law,
rule or regulation with respect to the Mortgaged Property; and nothing further
remains to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of such Mortgaged
Property. The Seller has complied with all applicable anti-money laundering laws
and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); the Seller has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted

 

20

 

 

the requisite due diligence in connection with the origination of each Mortgage
Loan for purposes of the Anti-Money Laundering Laws, including with respect to
the legitimacy of the applicable Mortgagor and the origin of the assets used by
said Mortgagor to purchase the property in question, and maintains, and will
maintain, sufficient information to identify the applicable Mortgagor for
purposes of the Anti-Money Laundering Laws. The servicing of each Mortgage Loan
prior to the related Closing Date complied in all material respects with the
Customary Servicing Procedures and all then-applicable federal, state and local
laws. Any breach of any representations made in this clause (h) shall be deemed
to materially and adversely affect the value of the Mortgage Loan and shall
require a repurchase of the affected Mortgage Loan.

 

(i)          Borrower: As of the related Closing Date, the Mortgagor is not in
bankruptcy and is not insolvent and the Seller has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor's credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent or materially adversely
affect the value or marketability of the Mortgage Loan. Either the Mortgagor is
a natural person who is legally permitted to reside in the United States or the
Mortgagor is an inter-vivos trust acceptable to Fannie Mae. No borrower had a
prior bankruptcy in the last ten years. No borrower previously owned a property
in the last ten years that was the subject of a foreclosure during the time the
borrower was the owner of record.

 

(j)          Source of Loan Payments: No loan payment has been escrowed as part
of the loan proceeds on behalf of the borrower. No payments due and payable
under the terms of the Mortgage Note and Mortgage or deed of trust, except for
seller or builder concessions, have been paid by any person who was involved in,
or benefited from, the sale or purchase of the Mortgaged Property or the
origination, refinancing, sale, purchase or servicing of the Mortgage Loan other
than the borrower.

 

(k)          Down Payment: The Mortgagor has contributed at least 5% of the
purchase price for the Mortgaged Property with his/her own funds.

 

(l)          No Prior Liens: The Seller is the sole owner and holder of the
Mortgage Loan and the indebtedness evidenced by the Mortgage Note, and upon
recordation the Purchaser or its designee will be the owner of record of the
Mortgage and the indebtedness evidenced by the Mortgage Note, and upon the sale
of the Mortgage Loan to the Purchaser, the Seller will retain any Mortgage File
documents during the Interim Servicing Period in its possession in trust for the
Purchaser. Each sale of the Mortgage Loan from any prior owner or the Seller was
in exchange for fair equivalent value, and the prior owner or the Seller, as
applicable, was solvent both prior to and after the transfer and had sufficient
capital to pay and was able to pay its debts as they would generally mature.
Immediately prior to the transfer and assignment to the Purchaser on the related
Closing Date, the Mortgage Loan, including the Mortgage Note and the Mortgage,
was not subject to an assignment or pledge, and the Seller had good and
marketable title to and was the sole owner thereof and had full right to
transfer and sell the Mortgage Loan to the Purchaser free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest. The
Seller has the full right and authority subject to no interest or participation
of, or agreement with, any other party, to sell and assign the Mortgage Loan
pursuant to this

 

21

 

 

Agreement and following the sale of the Mortgage Loan, the Purchaser will own
such Mortgage Loan free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest. The Seller intends
to relinquish all rights to possess, control and monitor the Mortgage Loan.

 

(m)          Enforceability and Priority of Lien: The related Mortgage is a
valid, subsisting, enforceable and perfected first lien on the Mortgaged
Property (subject, as to enforceability, to bankruptcy and other creditors
rights laws), including all buildings on the Mortgaged Property, and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems affixed to such buildings, and all additions, alterations and
replacements made at any time with respect to the foregoing securing the
Mortgage Note's original principal balance. The Mortgage and the Mortgage Note
do not contain any evidence of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally and either (A)
which are referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan, or (B) which do not adversely affect the
Appraised Value of the Mortgaged Property as set forth in such appraisal and (3)
other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting, enforceable and perfected first
lien and first priority security interest on the property described therein
(subject, as to enforceability, to bankruptcy and other creditors rights laws),
and the Seller has the full right to sell and assign the same to the Purchaser;
There are no mechanics' or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under law could give
rise to such liens) affecting the related Mortgaged Property which are or may be
liens prior to or equal to the lien of the related Mortgage. The related
original Mortgage has been recorded or is in the process of being recorded.

 

(n)          Complete Mortgage Files: The Mortgage Note, the Mortgage, the
Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibits 1 and 2 and required to be delivered on the related Closing Date have
been delivered to the Purchaser or its designee in compliance with the specific
requirements of this Agreement and the PPTL for the related Mortgage Loan
Package. With respect to each Mortgage Loan, the Seller is in possession of a
complete Mortgage File including all documents used in the qualification of the
borrower except for such documents as have been delivered to the Purchaser or
its designee. In the event the Mortgage is a deed of trust, a trustee,
authorized and duly qualified under applicable law to serve as such, has been
properly designated, is named in the Mortgage and currently so serves, and no
fees or expenses are or will become payable by the Purchaser to the trustee
under the deed of trust, except in connection with a trustee's sale after
default by the borrower.

 

(o)          No Modifications: The terms of the Mortgage Note and the Mortgage
have not been impaired, waived, altered or modified in any material respect,
except by a written instrument that, if required by applicable law, has been
recorded or is in the process of being

 

22

 

 

recorded. The substance of any such waiver, alteration or modification has been
approved by the issuer of any related Primary Mortgage Insurance Policy and
title insurance policy, to the extent required by such policies, the terms of
such waiver, alteration or modification have been reflected in the Mortgage Loan
Schedule and the written instrument reflecting such terms has been included in
the Mortgage File. No Mortgagor has been released, in whole or in part, from the
terms of the Mortgage Note and the Mortgage, except in connection with an
assumption agreement which is part of the Mortgage File and the terms of which
are reflected in the related Mortgage Loan Schedule. The Mortgage and Mortgage
Note have not been satisfied, canceled or subordinated, in whole or in part, or
rescinded, and the Mortgaged Property has not been released from the lien of the
Mortgage, in whole or in part, nor has any instrument been executed that would
effect any such release, cancellation, subordination or rescission. The Seller
has not waived the performance by the Mortgagor of any action, if the
Mortgagor's failure to perform such action would cause the Mortgage Loan to be
in default, nor has the Seller waived any default resulting from any action or
inaction by the Mortgagor.

 

(p)          Taxes Paid: All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid by the borrower, or escrow
funds from the borrower have been established in an amount sufficient to pay for
every such escrowed item which remains unpaid and which has been assessed but is
not yet due and payable.

 

(q)          No Damage/Condemnation: Each Mortgaged Property is undamaged by
waste, vandalism, fire, hurricane, earthquake or earth movement, windstorm,
flood, tornado or other casualty adversely affecting the value of a Mortgaged
Property or the use for which the premises were intended, and each Mortgaged
Property is in substantially the same condition it was at the time the most
recent Appraised Value was obtained. There is no proceeding pending or
threatened for the total or partial condemnation of any Mortgaged Property.

 

(r)          Fee Simple Estate / No Encroachments / Compliance with Zoning: The
Mortgage creates a first lien or a first priority ownership interest in an
estate in fee simple in real property securing the related Mortgage Note. All
improvements subject to the Mortgage which were considered in determining the
Appraised Value of the Mortgaged Property lie wholly within the boundaries and
building restriction lines of the Mortgaged Property (and wholly within the
project with respect to a condominium unit), no improvements on adjoining
properties encroach upon the Mortgaged Property except those which are insured
against by the title insurance policy referred to in clause (v) below and all
improvements on the property comply with all applicable building, zoning and
subdivision laws, regulations and ordinances.

 

(s)          Legally Occupied: As of the related Closing Date, the Mortgaged
Property is lawfully occupied under applicable law, and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities.

 

(t)          Mortgage Loan Legal and Binding: The Mortgage Note, the Mortgage
and other agreements executed in connection therewith are original and genuine
and each is the legal, valid

 

23

 

 

and binding obligation of the maker thereof, enforceable in all respects in
accordance with its terms subject to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application affecting the rights of
creditors and by general equitable principles. The Seller has taken all action
necessary to transfer such rights of enforceability to the Purchaser. All
parties to the Mortgage Note, the Mortgage and other agreements executed in
connection therewith, had the legal capacity to enter into the Mortgage Loan and
to execute and deliver the Mortgage Note and the Mortgage. The Mortgage Note and
the Mortgage have been duly and properly executed by such parties.

 

(u)          Proceeds Fully Disbursed / Recording Fees Paid: The proceeds of the
Mortgage Loan have been fully disbursed and there is no requirement for future
advances thereunder, and any and all requirements as to completion of any
on-site or off-site improvements and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage were paid
or are in the process of being paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage.

 

(v)         Existence of Title Insurance: Each Mortgage Loan (except (1) any
Mortgage Loan secured by a Mortgaged Property located in any jurisdiction as to
which an opinion of counsel of the type customarily rendered in such
jurisdiction in lieu of title insurance is instead received and (2) any Mortgage
Loan secured by Cooperative Shares) is covered by an ALTA lender's title
insurance policy or other form of policy or insurance generally acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (m)(1),
(2) and (3) above) the Seller, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. The Seller, its successors and
assigns, are the sole insureds of such lender's title insurance policy; such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of the Seller's interest therein does not
require the consent of or notification to the insurer; and such lender's title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by this Agreement
and the related PPTL. No claims have been made under such lender's title
insurance policy, and no prior holder of the related Mortgage, including the
Seller, has done, by act or omission, anything which would impair the coverage
of such lender's title insurance policy. No originator, seller, prior owner of
the Mortgage Loan or other Person has provided or received any unlawful fee,
commission, kickback, or other compensation or value of any kind in connection
with the title insurance policy.

 

(w)          Hazard Insurance: All buildings or other customarily insured
improvements upon the Mortgaged Property are insured by an insurer acceptable
under the Fannie Mae Guides, against loss by fire, hazards of extended coverage
and such other hazards as are provided for in the Fannie Mae Guides or by the
Freddie Mac Guides, in an amount representing coverage not less than the lesser
of (i) the maximum insurable value of the improvements securing such Mortgage
Loans and (ii) the greater of (a) the outstanding principal balance of the
Mortgage

 

24

 

 

Loan and (b) an amount such that the proceeds thereof shall be sufficient to
prevent the Mortgagor and/or the Mortgagee from becoming a co-insurer. If the
Mortgaged Property is a condominium unit, it is included under the coverage
afforded by a blanket policy for the project. If required by the FDPA, the
Mortgage Loan is covered by a flood insurance policy meeting the requirements of
the current guidelines of the Federal Insurance Administration and conforming to
Fannie Mae and Freddie Mac requirements, in an amount not less than the amount
required by the FDPA. Such policy was issued by an insurer acceptable under the
Fannie Mae Guides or the Freddie Mac Guides. The Mortgage obligates the
Mortgagor thereunder to maintain all such insurance at the Mortgagor's cost and
expense, and upon the Mortgagor's failure to do so, authorizes the holder of the
Mortgage to maintain such insurance at the Mortgagor's cost and expense and to
seek reimbursement therefor from the Mortgagor. All such standard hazard and
flood policies are in full force and effect and on the date of origination
contained a standard mortgagee clause naming the Seller and its successors in
interest and assigns as loss payee; such clause is still in effect and all
premiums due on any such policies have been paid in full. No originator, seller,
prior owner of the Mortgage Loan, borrower or any other Person, has engaged in
any act or omission that would impair the coverage of any such insurance policy,
the benefits of the endorsement provided for therein, or the validity and
binding effect of either, including, without limitation, the provision or
receipt of any unlawful fee, commission, kickback, or other compensation or
value of any kind. No action, inaction, or event has occurred and no state of
facts exists or has existed that has resulted or will result in the exclusion
from, denial of, or defense to coverage under any such insurance policies,
regardless of the cause of such failure of coverage.

 

(x)          No Default: There is no default, breach, violation or event of
acceleration existing under the Mortgage or the related Mortgage Note and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event
permitting acceleration; and neither the Seller nor any prior mortgagee has
waived any default, breach, violation or event permitting acceleration. No
foreclosure action is currently threatened or has been commenced with respect to
any Mortgaged Property.

 

(y)          No Rescission: The Mortgage Note and the Mortgage are not subject
to any right of rescission, set-off, counterclaim or defense, including, without
limitation, the defense of usury, nor will the operation of any of the terms of
the Mortgage Note or the Mortgage, or the exercise of any right thereunder,
render the Mortgage Note or Mortgage unenforceable, in whole or in part, or
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury, and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto. The Mortgagor was not a debtor
at the time of origination of the Mortgage Loan and is not currently a debtor in
any state or federal bankruptcy or insolvency proceeding.

 

(z)          Enforceable Right of Foreclosure: The Mortgage relating to a
Mortgaged Property contains customary and enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization against such Mortgaged Property of the benefits of the security
provided thereby. There is no homestead or other exemption available to the
Mortgagor which would interfere with the right to sell the Mortgaged Property at
a trustee's sale or the right to foreclose on the Mortgage.

 

25

 

 

(aa)         Mortgaged Property is 1-4 Family: The Mortgaged Property consists
of a single parcel of real property with a detached single family residence
erected thereon, or a townhouse, or a two-to four-family dwelling, or an
individual condominium unit in a condominium project, or an individual unit in a
planned unit development or a de minimis planned unit development, provided,
however, that no residence or dwelling is a mobile home. As of the date of
origination, no portion of the Mortgaged Property was used for commercial
purposes, and since the date of origination no portion of the Mortgaged Property
has been used for commercial purposes.

 

(bb)         Mortgage Loan Qualifies for REMIC: Each Mortgage Loan constitutes a
qualified mortgage under Section 860G(a)(3)(A) of the Code and Treasury
Regulations Section 1.860G-2(a)(l).

 

(cc)         Original Mortgage Notes: The Seller has delivered to the Purchaser
the original Mortgage Note with respect to each Mortgage Loan.

 

(dd)         Doing Business: All parties which have had any interest in the
Mortgage, whether as Mortgagee, assignee, pledgee or otherwise, are (or, during
the period in which they held and disposed of such interest, were) (A) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Mortgaged Property is located and (B) (1) organized under the
laws of such state, (2) qualified to do business in such state, (3) a federal
savings and loan association, a national bank, a Federal Home Loan Bank or a
savings bank having principal offices in such state or (4) not doing business in
such state.

 

(ee)         Loans Current / Prior Delinquencies: All payments due on a Mortgage
Loan on or prior to the related Closing Date have been made as of the related
Closing Date, no Mortgage Loan is Delinquent and no Mortgage Loan has been
Delinquent during the preceding twelve-month period; no payment made on such
Mortgage Loan has been dishonored; there are no material defaults under the
terms of such Mortgage Loan; and neither the Seller nor any other party has
advanced funds or induced, solicited or knowingly received any advance of funds
from a party other than the owner of the Mortgaged Property subject to the
Mortgage, directly or indirectly, for the payment of any amount required by the
Mortgage Loan.

 

(ff)         [Reserved]

 

(gg)         Acceleration of Payments: The Mortgage contains the usual and
enforceable provisions of the originator at the time of origination for the
acceleration of the payment of the unpaid principal amount of the Mortgage Loan
if the related Mortgaged Property is sold without the prior consent of the
Mortgagee thereunder.

 

(hh)         [Reserved]

 

(ii)           Leasehold Interest Representation And Warranty: To the extent the
Mortgage Loan is secured by a leasehold interest: (1) the borrower is the owner
of a valid and subsisting interest as tenant under the lease and is not in
default thereunder, (2) the lease is in full force and effect, and is
unmodified, (3) all rents and other charges have been paid when due, (4) the
lessor under the lease is not in default, (5) the execution, delivery, and
performance of the Mortgage do not require the consent (other than the consents
that have been obtained and are in full force and effect) under, and will not
violate or cause a default under, the terms of the lease, (6) the lease is

 

26

 

 

assignable or transferable, (7) the term of such lease does not terminate
earlier than five years after the maturity date of the Mortgage Note, (8) the
lease does not provide for termination of the lease in the event of the
borrower's default without written notice to the Mortgagee and a reasonable
opportunity to cure the default, (9) the lease permits the mortgaging of the
related Mortgaged Property and (10) the lease protects the Mortgagee's interests
in the event of a property condemnation.

 

(jj)         Sole Collateral: As of the related Closing Date, the Mortgage Note
is not and has not been secured by any collateral other than the lien of the
corresponding Mortgage and the security interest of any applicable security
agreement or chattel mortgage referred to in clause (m) above, and such
collateral does not serve as security for any other obligation.

 

(kk)       Full Disclosure: The Mortgagor has received all disclosure materials
required by applicable law with respect to the making of fixed rate or
adjustable rate mortgage loans, as applicable.

 

(ll)         No Graduated Payments: The Mortgage Loan does not contain
“graduated payment” features, does not have a shared appreciation or other
contingent interest feature and does not contain any buydown provisions.

 

(mm)     No Negative Amortization Loans: The Mortgage Loans have an original
term to maturity of not more than 30 years, with interest payable in arrears on
the first day of each month. Each Mortgage Note requires a monthly payment which
is sufficient to fully amortize the original principal balance over the original
term thereof (except in the case of interest only loans) and to pay interest at
the related Mortgage Interest Rate. No Mortgage Loan contains terms or
provisions which would result in negative amortization.

 

(nn)         Recordable: As to any Mortgage Loan which is not a MERS Mortgage
Loan, the Assignment of Mortgage is in recordable form and is acceptable for
recording under the laws of the jurisdiction in which the Mortgaged Property is
located.

 

(oo)         Payment Terms: Payments on the Mortgage Loan commenced no more than
sixty (60) days after the funds were disbursed in connection with the Mortgage
Loan. The Mortgage Note is payable on the first day of each month in equal
monthly installments of principal and interest (if not an interest only loan),
with interest calculated and payable in arrears, sufficient to amortize the
Mortgage Loan fully by the stated maturity date, over an original term of not
more than thirty years from commencement of amortization.

 

(pp)         Condominiums: If the Mortgaged Property is a condominium unit or a
planned unit development (other than a de minimis planned unit development), or
stock in a cooperative housing corporation, such condominium, cooperative or
planned unit development project meets the eligibility requirements of Fannie
Mae and Freddie Mac.

 

(qq)         Servicemembers’ Civil Relief Act: The Mortgagor has not notified
the Seller that it is requesting relief under the Servicemembers' Civil Relief
Act, and the Seller has no knowledge of any relief requested or allowed to the
Mortgagor under the Servicemembers' Civil Relief Act.

 

27

 

 

(rr)         Construction: As of the related Closing Date, no Mortgage Loan was
in construction or rehabilitation status and no trade-in or exchange of a
Mortgaged Property has been facilitated.

 

(ss)         Qualified Lender: The Mortgage Loan was originated by a Mortgagee
approved by the Secretary of Housing and Urban Development pursuant to Sections
203 and 211 of the National Housing Act, a savings and loan association, a
savings bank, a commercial bank, credit union, insurance company or similar
institution supervised and examined by a federal or state authority.

 

(tt)           No Ground Leases: No Mortgaged Property is subject to a ground
lease.

 

(uu)         No Additional Fees: With respect to any broker fees collected and
paid on any of the Mortgage Loans, all such fees have been properly assessed to
the Mortgagor and no claims will arise as to such fees that are double charged
and for which the Mortgagor would be entitled to reimbursement.

 

(vv)         Home Ownership and Equity Protection Act 1994: None of the Mortgage
Loans are subject to the Home Ownership and Equity Protection Act of 1994 or any
comparable state law.

 

(ww)       No Single Credit Insurance: None of the proceeds of the Mortgage Loan
were used to finance single premium credit insurance policies.

 

(xx)        Principal Advances: Any principal advances made to the Mortgagor
prior to the related Closing Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the Mortgagee's consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan.

 

(yy)         Interest Calculation: Interest on each Mortgage Loan is calculated
on the basis of a 360-day year consisting of twelve 30-day months.

 

(zz)         No Balloon Loans: No Mortgage Loan is a balloon loan.

 

(aaa)        MERS Mortgage Loans: With respect to each MERS Mortgage Loan, a MIN
has been assigned by MERS and such MIN is accurately provided on the Mortgage
Loan Schedule. The related Assignment of Mortgage to MERS has been duly and
properly recorded. With respect to each MERS Mortgage Loan, the Seller has not
received any notice of liens or legal actions with respect to such Mortgage Loan
and no such notices have been electronically posted by MERS.

 

(bbb)       Credit Reporting: With respect to each Mortgage Loan, the Seller has
fully and accurately furnished complete information on the related borrower
credit files to Equifax,

 

28

 

 

Experian and Trans Union Credit Information in accordance with the Fair Credit
Reporting Act and its implementing regulations.

 

(ccc)        Servicing. The Mortgage Loans have been serviced in accordance with
all Applicable Requirements.

 

(ddd)        Loan Type. No Mortgage Loan is a “pay option ARM,” “pick-a-payment”
or similar type of mortgage loan or a home equity revolving line of credit.

 

(eee)        Flood Certifications. Unless otherwise agreed upon by the Seller
and the Purchaser, each Mortgage Loan is covered by a life of loan, transferable
flood certification contract assignable to the Purchaser.

 

Subsection 7.02 Seller Representations and Covenants.

 

The Seller hereby represents, warrants and covenants to the Purchaser that, as
to itself as of the related Closing Date (or such other date as is specified
below):

 

(a)          It is a corporation, duly organized, validly existing, and in good
standing under the laws of Rhode Island and has all licenses necessary to carry
on its business as now being conducted and is licensed, qualified and in good
standing in the states where each Mortgaged Property is located if the laws of
such state require licensing or qualification in order to conduct business of
the type conducted by it. It is an approved seller in good standing of
conventional residential mortgage loans for Fannie Mae or Freddie Mac and is a
HUD-approved mortgagee under Section 203 of the National Housing Act. It has
corporate power and authority to execute and deliver this Agreement and to
perform in accordance herewith; the execution, delivery and performance of this
Agreement (including all instruments of transfer to be delivered pursuant to
this Agreement) by it and the consummation of the transactions contemplated
hereby have been duly and validly authorized. This Agreement, assuming due
authorization, execution and delivery by the Purchaser, evidences the legal,
valid, binding and enforceable obligation of it, subject to applicable law
except as enforceability may be limited by (i) bankruptcy, insolvency,
liquidation, receivership, moratorium, reorganization or other similar laws
affecting the enforcement of the rights of creditors and (ii) general principles
of equity, whether enforcement is sought in a proceeding in equity or at law.
All requisite corporate action has been taken by it to make this Agreement valid
and binding upon it in accordance with the terms of this Agreement.

 

(b)          No consent, approval, authorization or order is required for the
transactions contemplated by this Agreement from any court, governmental agency
or body, or federal or state regulatory authority having jurisdiction over it
or, if required, such consent, approval, authorization or order has been or
will, prior to the related Closing Date, be obtained.

 

(c)          The consummation of the transactions contemplated by this Agreement
are in its ordinary course of business and will not result in the breach of any
term or provision of its articles of association or by-laws or result in the
breach of any term or provision of, or conflict with or constitute a default
under or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which it or its
property is

 

29

 

 

subject, or result in the violation of any law, rule, regulation, order,
judgment or decree to which it or its property is subject.

 

(d)          Its transfer, assignment and conveyance of the Mortgage Notes and
the Mortgages pursuant to this Agreement are not subject to the bulk transfer or
any similar statutory provisions in effect in any applicable jurisdiction.

 

(e)          There is no action, suit, proceeding or investigation pending or,
to its best knowledge, threatened against it which, either individually or in
the aggregate, would result in any material adverse change in its business,
operations, financial condition, properties or assets, or in any material
impairment of its right or ability to carry on its business substantially as now
conducted or which would draw into question the validity of this Agreement or
the Mortgage Loans or of any action taken or to be taken in connection with its
obligations contemplated herein, or which would materially impair its ability to
perform under the terms of this Agreement.

 

(f)          To the best of the Seller’s knowledge, the Seller is not in
material default under any agreement, contract, instrument or indenture to which
the Seller is a party or by which it (or any of its assets) is bound, which
default would have a material adverse effect on the ability of the Seller to
perform under this Agreement, nor, to the best of the Seller’s knowledge, has
any event occurred which, with the giving of notice, the lapse of time or both,
would constitute a default under any such agreement, contract, instrument or
indenture and have a material adverse effect on the ability of the Seller to
perform its obligations under this Agreement.

 

(g)          It does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement.

 

(h)          As of the Servicing Transfer Date, the Seller has previously
serviced and administered the Mortgage Loans in accordance with Customary
Servicing Procedures, all applicable federal, state and local laws and the
related Mortgage Notes and Mortgages.

 

(i)           It has determined that the disposition of the Mortgage Loans
pursuant to this Agreement will be afforded sale treatment for accounting and
tax purposes.

 

(j)          It is solvent and the sale of the Mortgage Loans will not cause it
to become insolvent. The sale of the Mortgage Loans is not undertaken with the
intent to hinder, delay or defraud any of its creditors.

 

(k)          It has not dealt with any broker, investment banker, agent or other
person that may be entitled to any commission or compensation in connection with
the sale of the Mortgage Loans.

 

(l)          To the best of the Seller’s knowledge, neither this Agreement nor
any statement, report or other agreement, document or instrument furnished or to
be furnished pursuant to this Agreement contains any materially untrue statement
of fact or omits to state a fact necessary to make the statements contained
therein not misleading.

 

30

 

 

(m)        (i)          The Seller covenants that the transfer of servicing of
each Mortgage Loan from the Seller to the Servicer shall be complete in all
material respects by the related Servicing Transfer Date, and the transfer shall
be in accordance with the Servicing Transfer Instructions.

 

(ii)         Unless otherwise mutually agreed to by the Seller and the
Purchaser, if a breach of the covenant described in Subsection 7.02(m)(i)
continues for more than five (5) Business Days following the related Transfer
Date, the Seller shall be required to repurchase the related Mortgage Loan at
the Repurchase Price, and such repurchase shall be accomplished by wire transfer
of the amount of the Repurchase Price to an account designated by the Purchaser.

 

Subsection 7.03 Repurchase; Substitution.

 

(a)          It is understood and agreed that the representations and warranties
set forth in Sections 7.01 and 7.02 shall survive the sale of the Mortgage Loans
and delivery of the Mortgage File to the Purchaser, or its designee, and shall
inure to the benefit of the Purchaser, notwithstanding any restrictive or
qualified endorsement on any Mortgage Note or Assignment or the examination, or
lack of examination, of any Mortgage Loan Document. Upon discovery by the Seller
or the Purchaser of a breach of any of the foregoing representations and
warranties which materially and adversely affects the value of the Mortgage
Loans or the interest of the Purchaser in the Mortgage Loans (or which
materially and adversely affects the value of a particular Mortgage Loan or the
interest of the Purchaser in a particular Mortgage Loan in the case of a
representation and warranty relating to such particular Mortgage Loan), the
party discovering such breach shall give prompt written notice to the other. A
breach of representations and warranties in Sections 7.01(e) through (p), (r),
(t), (v), (w), (x), (y), (z), (aa), (bb), (cc), (ee), (gg), (hh), (jj), (ll),
(mm), (nn), (qq), (ss), (uu), (vv), (ww), (xx), (yy), (zz), (aaa), and (bbb)
shall be deemed to materially and adversely affect the value of the related
Mortgage Loan or the interest of the Purchaser in any Mortgage Loan. With
respect to the representations and warranties contained in Sections 7.01 and
7.02 that are made to the Seller’s knowledge or to the best of Seller’s
knowledge, if it is discovered by either the Seller or the Purchaser that the
substance of such representation and warranty is inaccurate and such inaccuracy
materially and adversely affects the value of the related Mortgage Loan or the
interest of the Purchaser in the related Mortgage Loan, the Purchaser shall be
entitled to all the remedies to which it would be entitled for a breach of
representation or warranty, including, without limitation, the repurchase
requirements contained herein, notwithstanding Seller’s lack of knowledge with
respect to the inaccuracy at the time the representation or warranty was made.
The Seller shall have a period of sixty (60) days from the earlier of its
discovery or its receipt of notice of any such breach within which to correct or
cure such breach; provided, however, that if a Mortgage Loan has been
transferred to a REMIC and the breach is with respect to the representation and
warranty in Section 7.01(bb), the Seller shall have a period of sixty (60) days
from its discovery of such breach within which to cure such breach. The Seller
hereby covenants and agrees that if any such breach is not corrected or cured
within such sixty (60) day period, the Seller shall, at the Purchaser’s option,
(i) repurchase such Mortgage Loan at the Repurchase Price, (ii) substitute a
mortgage loan for the defective Mortgage Loan as provided below or (iii) except
for a breach of the representation and warranty in Section 7.01(bb), make an
indemnification payment in an amount equal to the reduction in value of such
Mortgage Loan as a result of such breach, such payment to be made in the manner
set forth above in respect of the Purchase Price of a

 

31

 

 

repurchased Mortgage Loan. In the event that any such breach shall involve any
representation or warranty set forth in Section 7.02, and such breach is not
cured within sixty (60) days of the earlier of either discovery by or notice to
the Seller of such breach, all Mortgage Loans shall, at the option of the
Purchaser, be repurchased by the Seller at the Repurchase Price. Any such
repurchase shall be accomplished by wire transfer of the amount of the
Repurchase Price to an account designated by the Purchaser. If the breach of
representation and warranty that gave rise to the obligation to repurchase or
substitute a Mortgage Loan pursuant to this Section 7.03(a) was the
representation and warranty set forth in clause (e) or (h) of Section 7.01, then
the Seller shall pay to the Purchaser, concurrently with and in addition to the
remedies provided in this Section 7.03(a), an amount equal to any liability,
penalty or expense that was actually incurred and paid out of or on behalf of
the Purchaser, and that directly resulted from such breach, or if incurred and
paid by the Purchaser thereafter, concurrently with such payment.

 

(b)          If the Seller is required to repurchase any Mortgage Loan pursuant
to this Subsection 7.03 as a result of a breach of any of the representations
and warranties set forth in Subsection 7.01, the Seller may, with the
Purchaser’s prior consent, within two (2) years from the related Closing Date,
remove such defective Mortgage Loan from the terms of this Agreement and
substitute another mortgage loan for such defective Mortgage Loan, in lieu of
repurchasing such defective Mortgage Loan. Any Substitute Mortgage Loan shall
(a) have a principal balance at the time of substitution not in excess of the
principal balance of the Deleted Mortgage Loan (the amount of any difference,
plus one month’s interest thereon at the Mortgage Loan Remittance Rate borne by
the Deleted Mortgage Loan, being paid by the Seller and deemed to be a Principal
Prepayment to an account designated by the Purchaser), (b) have a Mortgage
Interest Rate not less than, and not more than one percentage point greater
than, the Mortgage Interest Rate of the Deleted Mortgage Loan or in the case of
an Adjustable Rate Mortgage Loan, have the same index, a margin that is not less
than the margin of the Deleted Mortgage Loan and Adjustment Dates that are the
same frequency as that of the Deleted Mortgage Loan, (c) have a remaining term
to stated maturity not later than, and not more than one year less than, the
remaining term to stated maturity of the Deleted Mortgage Loan, (d) be, in the
reasonable determination of the Purchaser, of the same type, quality and
character (including location of the Mortgaged Property) as the Deleted Mortgage
Loan as if the breach had not occurred, (e) have a Loan-to-Value Ratio at
origination no greater than that of the Deleted Mortgage Loan, (f) have the same
lien priority as that of the Deleted Mortgage Loan and (g) be, in the reasonable
determination of the Purchaser, in material compliance with the representations
and warranties contained in this Agreement and described in Subsection 7.01 as
of the date of substitution.

 

(c)          The Seller shall amend the related Mortgage Loan Schedule to
reflect the withdrawal of the Deleted Mortgage Loan from this Agreement and the
substitution of such substitute Mortgage Loan therefor. Upon such amendment, the
Purchaser shall review the Mortgage File delivered to it relating to the
substitute Mortgage Loan. The Monthly Payment on a substitute Mortgage Loan due
on the Due Date in the month of substitution shall be the property of the Seller
and the Monthly Payment on the Deleted Mortgage Loan for which the substitution
is made due on such date shall be the property of the Purchaser.

 

(d)          It is understood and agreed that the obligation of the Seller set
forth in this Subsection 7.03 to cure, repurchase or substitute for a defective
Mortgage Loan, and to

 

32

 

 

indemnify the Purchaser pursuant to Subsection 12.01, constitutes the sole
remedies of the Purchaser respecting a breach of the foregoing representations
and warranties. If the Seller fails to repurchase or substitute for a defective
Mortgage Loan in accordance with this Subsection 7.03, or fails to cure a
defective Mortgage Loan to the Purchaser’s reasonable satisfaction in accordance
with this Subsection 7.03, or to indemnify the Purchaser pursuant to Subsection
12.01, that failure shall be an Event of Default and the Purchaser shall be
entitled to pursue all available remedies. No provision of this paragraph shall
affect the rights of the Purchaser to terminate this Agreement for cause, as set
forth in Subsections 13.01 and 14.01.

 

(e)          Any cause of action against the Seller relating to or arising out
of the breach of any representations and warranties made in Subsections 7.01 and
7.02 shall accrue as to any Mortgage Loan upon (i) notice thereof by the
Purchaser to the Seller (ii) failure by the Seller to cure such breach or
repurchase such Mortgage Loan as specified above, and (iii) demand upon the
Seller by the Purchaser for compliance with this Agreement.

 

(f)          In the event that any Mortgage Loan is held by a REMIC,
notwithstanding any contrary provision of this Agreement, with respect to any
Mortgage Loan that is not in default or as to which no default is imminent,
Purchaser may, in connection with any repurchase or substitution of a defective
Mortgage Loan pursuant to this Subsection 7.03, require that the Seller deliver,
at the Seller’s expense, an Opinion of Counsel to the effect that such
repurchase or substitution will not (i) result in the imposition of taxes on
“prohibited transactions” of such REMIC (as defined in Section 860F of the Code)
or otherwise subject the REMIC to tax, or (ii) cause the REMIC to fail to
qualify as a REMIC at any time.

 

(g)          With respect to any Mortgage Loan listed as having mortgage
insurance on the Mortgage Loan Schedule, regardless of whether the insurance is
borrower paid or lender paid, if the mortgage insurer rejects, denies, or
rescinds a claim on the basis of any defect in connection with the origination
of the Mortgage Loan or the servicing of the Mortgage Loan prior to the Closing
Date (a “mortgage insurer rejection”), other than as a result of the mortgage
insurer’s breach of its obligations or as a result of the mortgage insurer's
insolvency, the Seller shall either repurchase such Mortgage Loan at the
Repurchase Price or pay the Purchaser the amount of such claim within thirty
(30) days from the date of such mortgage insurer rejection.

 

(h)          The parties agree that the resolution of any controversy or claim
arising out of or relating to an obligation or alleged obligation of the Seller
to repurchase a Mortgage Loan due to a breach of a representation or warranty
contained in Section 7.01 hereof shall be by Arbitration.

 

If any allegation of a breach of a representation or warranty made in Section
7.01 has not been resolved to the satisfaction of both the Purchaser and the
Seller, either party may commence Arbitration to resolve the dispute; provided
that a party may commence Arbitration with respect to one or more unresolved
allegations only during the months of January, April, July and October, and all
matters with respect to which Arbitration has been commenced in any such month
shall be heard in a single Arbitration in the immediately following month or as
soon as practicable thereafter. To commence Arbitration, the moving party shall
deliver written notice to the other party that it has elected to pursue
Arbitration in accordance with this Section 7.03(h), provided that if the Seller
has not responded to the Purchaser's notification of a breach of a
representation and warranty, the Purchaser shall not commence Arbitration with
respect to that

 

33

 

 

breach before 60 days following such notification in order to provide the Seller
with an opportunity to respond to such notification. Within 10 Business Days
after a party has provided notice that it has elected to pursue Arbitration,
each party may submit the names of one or more proposed Arbitrators to the other
party in writing. If the parties have not agreed on the selection of an
Arbitrator within five Business Days after the first such submission, then the
party commencing Arbitration shall, within the next 5 business days, notify the
American Arbitration Association in New York, NY and request that it appoint a
single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.

 

It is the intention of the parties that Arbitration shall be conducted in as
efficient and cost-effective a manner as is reasonably practicable, without the
burden of discovery. Accordingly, the Arbitrator will resolve the dispute on the
basis of a review of the written correspondence between the parties (including
any supporting materials attached to such correspondence) conveyed by the
parties to each other in connection with the dispute prior to the delivery of
notice to commence Arbitration; however, upon a showing of good cause, a party
may request the Arbitrator to direct the production of such additional
information, evidence and/or documentation from the parties that the Arbitrator
deems appropriate. If requested by the Arbitrator or any party, any hearing with
respect to an Arbitration shall be conducted by video conference or
teleconference except upon the agreement of both parties or the request of the
Arbitrator.

 

The finding of the Arbitrator shall be final and binding upon the parties.
Judgment upon any arbitration award rendered may be entered and enforced in any
court of competent jurisdiction. The costs of the Arbitrator shall be shared
equally between both parties. Each party, however, shall bear its own attorneys
fees and costs in connection with the Arbitration.

 

Subsection 7.04 Repurchase of Mortgage Loans With Early Payment Default.

 

If a Monthly Payment becomes Delinquent by one (1) or more scheduled Monthly
Payments at any time on or prior to the first day of the third calendar month
following the date of origination of the Mortgage Loan (or such other earlier
date set forth in the related PPTL), then the Seller, at the Purchaser’s option,
shall (a) promptly repurchase the related Mortgage Loan from the Purchaser in
accordance with the procedures set forth in Subsection 7.03 hereof, however, any
such repurchase shall be made at the Purchase Price, or (b) substitute a
mortgage loan acceptable to the Purchaser in accordance with Subsection 7.03
hereof.

 

Subsection 7.05 Purchase Price Protection.

 

With respect to any Mortgage Loan that prepays in full on or prior to the last
day of the third full month following the related Closing Date (or such other
earlier date set forth in the related PPTL), the Seller shall reimburse the
Purchaser an amount equal to the product of (a) the amount by which Purchase
Price Percentage paid by the Purchaser to the Seller for such Mortgage Loan
exceeds 100% and (b) the outstanding principal balance of the Mortgage Loan as
of the Cut-off Date. Such payment shall be made within thirty (30) days of such
payoff.

 

34

 

 

SECTION 8. Closing.

 

Subsection 8.01 Closing Conditions.

 

The closing for the purchase and sale of each Mortgage Loan Package shall take
place on the respective Closing Date. The closing shall be either by telephone,
confirmed by letter or wire as the parties hereto shall agree, or conducted in
person, at such place as the parties hereto shall agree.

 

The closing for each Mortgage Loan Package shall be subject to the satisfaction
of each of the following conditions:

 

(a)          the Seller shall have delivered to the Purchaser the related
Mortgage Loan Schedule and an electronic data file containing information on a
loan-level basis;

 

(b)          all of the representations and warranties of the Seller under this
Agreement shall be true and correct as of the related Closing Date (or, with
respect to Subsection 7.01, such other date specified therein) in all material
respects and no default shall have occurred hereunder which, with notice or the
passage of time or both, would constitute an Event of Default hereunder;

 

(c)          the Purchaser shall have received from the custodian an initial
certification with respect to its receipt of the Mortgage Loan Documents for the
related Mortgage Loans;

 

(d)          the Purchaser shall have received originals of the related PPTL
executed by the Seller and a funding memorandum setting forth the Purchase
Price(s) for the Mortgage Loan Package; and

 

(e)          all other terms and conditions of this Agreement and the related
PPTL to be satisfied by the Seller shall have been complied with in all material
respects.

 

Upon satisfaction of the foregoing conditions, the Purchaser shall pay to the
Seller on such Closing Date the Purchase Price for the related Mortgage Loan
Package pursuant to Section 4 of this Agreement.

 

Subsection 8.02 Closing Documents.

 

(a)          On or before the initial Closing Date, the Seller shall submit to
the Purchaser fully executed originals of the following documents:

 

(i)          this Agreement, in four counterparts;

 

(ii)         if requested by the Purchaser, a letter confirming the account name
and number of the Custodial Account in a form to be provided by the Purchaser;

 

(iii)        if requested by the Purchaser, a letter confirming the account name
and number of the Escrow Account in a form to be provided by the Purchaser; and

 

35

 

 

 

(b)          On or before each Closing Date, the Seller shall submit to the
Purchaser fully executed originals of the following documents:

 

(i)          the related PPTL;

 

(ii)         the related Mortgage Loan Schedule;

 

(iii)        the Purchaser shall have received from its custodian an initial
certification with respect to its receipt of the Mortgage Loan Documents for the
related Mortgage Loans;

 

(iv)        a certificate or other evidence of merger or change of name, signed
or stamped by the applicable regulatory authority, if any of the Mortgage Loans
were acquired by the Seller by merger or acquired or originated by the Seller
while conducting business under a name other than its present name, if
applicable.

 

SECTION 9. [Reserved.]

 

SECTION 10. Costs.

 

The Seller shall pay any commissions due its salespeople and the legal fees and
expenses of its attorneys. The Purchaser shall pay the cost of delivering the
Mortgage Files to the Purchaser or its designee, the cost of recording the
Assignments of Mortgage and all other costs and expenses incurred in connection
with the sale of the Mortgage Loans by the Seller to the Purchaser, including
without limitation the Purchaser’s attorneys’ fees. The Seller shall pay the
cost of delivering the Mortgage Loan Documents to the Purchaser or its designee
for each related Closing Date.

 

SECTION 11. Interim Servicing; Servicing Transfer.

 

Subsection 11.01 Temporary Servicing of Mortgage Loans.

 

This Section 11 shall apply during the Interim Servicing Period, but only to the
extent that funds collected and received pursuant to any Mortgage Loan during
the Interim Servicing Period are payable to the Purchaser. All funds collected
and received pursuant to each Mortgage Loan during the Interim Servicing Period
that are payable to the Purchaser shall be applied in accordance with this
Section 11 and the Servicing Transfer Instructions. All payments received in
respect of the Mortgage Loans after the Servicing Transfer Date shall be applied
in accordance with the Servicing Transfer Instructions. The Seller agrees to
comply with the Customary Servicing Procedures during the Interim Servicing
Period.

 

(a)          The Seller, as an independent contractor, shall service and
administer the Mortgage Loans on behalf of the Purchaser from and after the
Closing Date through the Servicing Transfer Date in accordance with this
Agreement, the Servicing Transfer Instructions, Customary Servicing Procedures
and the terms of the Mortgage Notes and Mortgages, and shall have full power and
authority, acting alone or through subservicers or agents, to do or cause to be
done any and all things in connection with such servicing and administration
which the Seller may deem necessary or desirable and consistent with the terms
of this Agreement. The Seller

 

36

 

 

may perform its servicing responsibilities through agents or independent
contractors, but shall not thereby be released from any of its responsibilities
hereunder. Notwithstanding anything to the contrary, the Seller may delegate any
of its duties under this Agreement to one or more of its affiliates without
regard to any of the requirements of this section; provided, however, that the
Seller shall not be released from any of its responsibilities hereunder by
virtue of such delegation. The Mortgage Loans may be subserviced by one or more
unaffiliated subservicers on behalf of the Seller provided each subservicer is a
Fannie Mae approved seller/servicer or a Freddie Mac approved seller/servicer in
good standing, and no event has occurred, including but not limited to a change
in insurance coverage, that would make it unable to comply with the eligibility
for seller/servicers imposed by Fannie Mae or Freddie Mac, or which would
require notification to Fannie Mae or Freddie Mac. The Seller shall pay all fees
and expenses of the subservicer from its own funds (provided that any such
expenditures that would constitute Servicing Advances if made by the Seller
hereunder shall be reimbursable to the Seller as Servicing Advances), and the
subservicer’s fee shall not exceed the Servicing Fee.

 

(b)          It is further understood and agreed that the interim servicing
obligations of the Seller hereunder shall be limited to such servicing and
collection activities as are necessary for preserving the Purchaser’s interest
in the Mortgage Loans on a temporary basis, and that the servicing of the
Mortgage Loans is intended by Seller and Purchaser to be transferred to the
Purchaser or its designee on or before the Servicing Transfer Date. In no event
shall the Seller service, or bear any obligation for the servicing of, any
Mortgage Loan into any Securitization Transaction, Whole Loan Transfer, or in
connection with the reconstitution of any Mortgage Loan.

 

(c)          At the cost and expense of the Seller, without any right of
reimbursement from the Custodial Account, the Seller shall be entitled to
terminate the rights and responsibilities of a subservicer and arrange for any
servicing responsibilities to be performed by a successor subservicer meeting
the requirements in the preceding paragraph; provided, however, that nothing
contained herein shall be deemed to prevent or prohibit the Seller, at the
Seller’s option, from electing to service the related Mortgage Loans itself. If
the Seller’s responsibilities and duties under this Agreement are terminated and
if requested to do so by the Purchaser, the Seller shall at its own cost and
expense terminate the rights and responsibilities of the subservicer as soon as
is reasonably possible. The Seller shall pay all fees, expenses or penalties
necessary in order to terminate the rights and responsibilities of the
subservicer from the Seller’s own funds without reimbursement from the
Purchaser.

 

(d)          The Seller shall be entitled to enter into an agreement with the
subservicer for indemnification of the Seller by the subservicer and nothing
contained in this Agreement shall be deemed to limit or modify such
indemnification.

 

(e)          Any subservicing agreement and any other transactions or services
relating to the Mortgage Loans involving the subservicer shall be deemed to be
between the subservicer and Seller alone, and the Purchaser shall have no
obligations, duties or liabilities with respect to the subservicer including no
obligation, duty or liability of the Purchaser to pay the subservicer’s fees and
expenses. For purposes of distributions and advances by the Seller pursuant to
this Agreement, the Seller shall be deemed to have received a payment on a
Mortgage Loan when the subservicer has received such payment. The Seller shall
not make any amendment to any

 

37

 

 

agreement with a subservicer if such amendment is not consistent with or
violates the provisions of this Agreement, or if such amendment could be
reasonably expected to be materially adverse to the interests of the Purchaser.

 

(f)          The Seller shall not waive, modify or vary any term of any Mortgage
Loan or consent to the postponement of strict compliance with any such term or
in any manner grant indulgence to any Mortgagor without the prior written
approval of the Purchaser.

 

(g)          Whether in connection with the foreclosure of a Mortgage Loan
approved by the Purchaser or otherwise, the Seller shall from its own funds make
all necessary and proper Servicing Advances; provided, however, that the Seller
is not required to make a Servicing Advance unless the Seller determines in the
exercise of its good faith judgment that such Servicing Advance would ultimately
be recoverable from REO Disposition Proceeds, Insurance Proceeds or Condemnation
Proceeds of the related Mortgaged Property (with respect to each of which the
Seller shall have the priority described in Subsection 11.05 for purposes of
withdrawals from the Custodial Account). Any Servicing Advance that would cause
the amount of unreimbursed Servicing Advances for a particular Mortgage Loan to
exceed $500 shall be made only after notification of the Purchaser.

 

(h)          Notwithstanding anything to the contrary contained herein, in
connection with a foreclosure or acceptance of a deed in lieu of foreclosure, in
the event the Seller has reasonable cause to believe that a Mortgaged Property
is contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an environmental inspection or review of such Mortgaged
Property, such an inspection or review is to be conducted by a qualified
inspector at the Purchaser’s expense. Upon completion of the inspection, the
Seller shall promptly provide the Purchaser with a written report of the
environmental inspection. In the event (i) the environmental inspection report
indicates that the Mortgaged Property is contaminated by hazardous or toxic
substances or wastes and (ii) the Purchaser directs the Seller to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Seller shall be
reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Seller, the Seller
shall be entitled to be reimbursed from amounts in the Custodial Account
pursuant to Subsection 11.05 hereof. In the event the Purchaser directs the
Seller not to proceed with foreclosure or acceptance of a deed in lieu of
foreclosure, the Seller shall be reimbursed for all Servicing Advances made with
respect to the related Mortgaged Property from the Custodial Account pursuant to
Subsection 11.05 hereof. Servicing Advances for which the Seller has not been
reimbursed as of the Servicing Transfer Date shall be reimbursed in accordance
with the Servicing Transfer Instructions.

 

Subsection 11.02 Directions by Purchaser During Interim Servicing Period.

 

During the Interim Servicing Period, in the event that any payment due under any
Mortgage Loan is not paid when the same becomes due and payable, or in the event
the Mortgagor fails to perform any other covenant or obligation under the
Mortgage Loan and such failure continues beyond any applicable grace period, the
Seller shall so notify the Purchaser and shall take such action as it is
directed by the Purchaser.

 

38

 

 

Subsection 11.03 Collection of Mortgage Loan Payments.

 

Continuously from the date hereof until the earlier of (i) the date on which
principal and interest on all Mortgage Loans are paid in full and (ii) the
Servicing Transfer Date, the Seller will proceed diligently, in accordance with
this Agreement, to collect all payments due under each of the Mortgage Loans
when the same shall become due and payable. Further, the Seller will in
accordance with Customary Servicing Procedures ascertain and estimate taxes,
assessments, fire and hazard insurance premiums, premiums for Primary Mortgage
Insurance Policies, and all other charges that, as provided in any Mortgage,
will become due and payable to the end that the installments payable by the
Mortgagors will be sufficient to pay such charges as and when they become due
and payable.

 

Mortgage Loan payments received by the Seller will be deposited within one
Business Day of receipt into a clearing account that is an Eligible Account. The
Mortgage Loan payments may be commingled with payments of other mortgagors and
investors for up to two Business Days prior to the Seller depositing the
Mortgage Loan payments in the Custodial Account. Such clearing account shall not
be used for operational or corporate purposes of the Seller.

 

Subsection 11.04 Establishment of Custodial Account; Deposits in Custodial
Account.

 

The Seller shall segregate and hold all funds collected and received pursuant to
each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “Embrace Home Loans, Inc., in
trust for Redwood Residential Acquisition Corporation as Purchaser of Mortgage
Loans and various Mortgagors.” Such Custodial Account shall be an Eligible
Account established with a commercial bank, a savings bank or a savings and loan
association (which may be a depository affiliate of the Seller) which meets the
guidelines set forth by Fannie Mae or Freddie Mac as an eligible depository
institution for custodial accounts. The Custodial Account shall initially be
established and maintained at Citizens Bank, or any successor thereto, and shall
not be transferred to any other depository institution without the Purchaser’s
approval, which shall not unreasonably be withheld. In any case, the Custodial
Account shall be insured by the FDIC in a manner which shall provide maximum
available insurance thereunder and which may be drawn on by the Seller.

 

The Seller shall deposit in the Custodial Account on a daily basis, and retain
therein the following payments and collections received or made by it subsequent
to the related Cut-off Date (other than in respect of principal and interest on
the Mortgage Loans due on or before the related Cut-off Date):

 

(a)          all payments on account of principal, including Principal
Prepayments, on the Mortgage Loans;

 

(b)          all payments on account of interest on the Mortgage Loans adjusted
to the related Mortgage Loan Remittance Rate;

 

(c)          all Liquidation Proceeds;

 

39

 

 

(d)          all proceeds received by the Seller under any title insurance
policy, hazard insurance policy, Primary Mortgage Insurance Policy or other
insurance policy other than proceeds to be held in the Escrow Account and
applied to the restoration or repair of the Mortgaged Property or released to
the Mortgagor in accordance with Customary Servicing Procedures;

 

(e)          all awards or settlements in respect of condemnation proceedings or
eminent domain affecting any Mortgaged Property which are not released to the
Mortgagor in accordance with Customary Servicing Procedures;

 

(f)          any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15 and 11.19;

 

(g)          any amount required to be deposited by the Seller in connection
with any REO Property pursuant to Subsection 11.13;

 

(h)          all amounts required to be deposited by the Seller in connection
with shortfalls in principal amount of Substitute Mortgage Loans pursuant to
Subsection 7.03;

 

(i)          with respect to each Full Prepayment and each Partial Prepayment,
an amount (to be paid by the Seller out of its own funds) equal to the
Prepayment Interest Shortfall; provided, however, that the Seller’s aggregate
obligations under this paragraph for any month shall be limited to the total
amount of Servicing Fees actually received with respect to the Mortgage Loans by
the Seller during such month; and

 

(j)          amounts required to be deposited by the Seller in connection with
the deductible clause of any hazard insurance policy.

 

The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges, assumption
fees and other ancillary fees need not be deposited by the Seller in the
Custodial Account.

 

The funds in the Custodial Account shall remain uninvested.

 

Subsection 11.05 Withdrawals From the Custodial Account.

 

The Seller shall, from time to time during the Interim Servicing Period,
withdraw funds from the Custodial Account for the following purposes:

 

(a)          to make payments to the Purchaser in the amounts and in the manner
provided for in Subsection 11.15;

 

(b)          [reserved];

 

(c)          to reimburse itself for any unpaid Servicing Fees and for
unreimbursed Servicing Advances, the Seller’s right to reimburse itself pursuant
to this subclause (c) with respect to any Mortgage Loan being limited to related
Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds and such other
amounts as may be collected by the Seller from the related

 

40

 

 

Mortgagor or otherwise relating to the Mortgage Loan, it being understood that,
in the case of any such reimbursement, the Seller’s right thereto shall be prior
to the rights of the Purchaser unless the Seller is required to repurchase a
Mortgage Loan pursuant to Subsection 7.03, or the Seller is required to pay the
Prepayment Interest Shortfall pursuant to Subsection 11.15, in which case the
Seller’s right to such reimbursement shall be subsequent to the payment to the
Purchaser of the related Repurchase Price pursuant to Subsection 7.03, and all
other amounts required to be paid to the Purchaser with respect to such Mortgage
Loan;

 

(d)          to reimburse itself for unreimbursed Servicing Advances, to the
extent that such amounts are nonrecoverable (as certified by the Seller to the
Purchaser in an Officer’s Certificate) by the Seller pursuant to subclause (c)
above, provided that the Mortgage Loan for which such advances were made is not
required to be repurchased by the Seller pursuant to Subsection 7.03;

 

(e)          to reimburse itself for expenses incurred by and reimbursable to it
pursuant to Subsection 12.01;

 

(f)          [reserved];

 

(g)          to pay to itself any interest earned or any investment earnings on
funds deposited in the Custodial Account, net of any losses on such investments;

 

(h)          to withdraw any amounts inadvertently deposited in the Custodial
Account; and

 

(i)          to clear and terminate the Custodial Account upon the termination
of this Agreement.

 

Upon request, the Seller will provide the Purchaser with copies of reasonably
acceptable invoices or other documentation relating to Servicing Advances that
have been reimbursed from the Custodial Account.

 

Subsection 11.06 Establishment of Escrow Account; Deposits in Escrow Account.

 

The Seller shall segregate and hold all funds collected and received pursuant to
each Mortgage Loan which constitute Escrow Payments separate and apart from any
of its own funds and general assets and shall establish and maintain one or more
Escrow Accounts (collectively, the “Escrow Account”), titled “Embrace Home
Loans, Inc., in trust for Redwood Residential Acquisition Corporation as
Purchaser of Mortgage Loans and various Mortgagors.” The Escrow Account shall be
an Eligible Account established with a commercial bank, a savings bank or a
savings and loan association (which may be a depository affiliate of Seller),
which meets the guidelines set forth by Fannie Mae or Freddie Mac as an eligible
institution for escrow accounts. The Escrow Account shall initially be
established and maintained at Citizens Bank, or any successor thereto, and shall
not be transferred to any other depository institution without the Purchaser’s
approval, which shall not unreasonably be withheld. In any case, the Escrow
Account shall be insured by the FDIC in a manner which shall provide maximum
available insurance thereunder and which may be drawn on by the Seller.

 

The Seller shall deposit in the Escrow Account on a daily basis, and retain
therein: (a) all Escrow Payments collected on account of the Mortgage Loans, for
the purpose of effecting timely payment of any such items as required under the
terms of this Agreement and (b) all

 

41

 

 

amounts representing proceeds of any hazard insurance policy which are to be
applied to the restoration or repair of any Mortgaged Property. The Seller shall
make withdrawals therefrom only in accordance with Subsection 11.07 hereof. As
part of its interim servicing duties, the Seller shall pay to the Mortgagors
interest on funds in the Escrow Account, to the extent required by law.

 

Subsection 11.07 Withdrawals From Escrow Account.

 

Withdrawals from the Escrow Account shall be made by the Seller only (a) to
effect timely payments of ground rents, taxes, assessments, premiums for Primary
Mortgage Insurance Policies, fire and hazard insurance premiums or other items
constituting Escrow Payments for the related Mortgage, (b) to reimburse the
Seller for any Servicing Advance made by Seller pursuant to Subsection 11.08
hereof with respect to a related Mortgage Loan, (c) to refund to any Mortgagor
any funds found to be in excess of the amounts required under the terms of the
related Mortgage Loan, (d) for transfer to the Custodial Account upon default of
a Mortgagor or in accordance with the terms of the related Mortgage Loan and if
permitted by applicable law, (e) for application to restore or repair of the
Mortgaged Property, (f) to pay to the Mortgagor, to the extent required by law,
any interest paid on the funds deposited in the Escrow Account, (g) to pay to
itself any interest earned on funds deposited in the Escrow Account (and not
required to be paid to the Mortgagor), (h) to the extent permitted under the
terms of the related Mortgage Note and applicable law, to pay late fees with
respect to any Monthly Payment which is received after the applicable grace
period, (i) to withdraw suspense payments that are deposited into the Escrow
Account, (j) to withdraw any amounts inadvertently deposited in the Escrow
Account or (k) to clear and terminate the Escrow Account upon the termination of
this Agreement.

 

Subsection 11.08 Payment of Taxes, Insurance and Other Charges; Collections
Thereunder.

 

With respect to each Mortgage Loan, the Seller shall maintain accurate records
reflecting the status of ground rents, taxes, assessments and other charges
which are or may become a lien upon the Mortgaged Property and the status of
premiums for Primary Mortgage Insurance Policies and fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges (including renewal premiums) and shall effect payment thereof prior to
the applicable penalty or termination date and at a time appropriate for
securing maximum discounts allowable, employing for such purpose deposits of the
Mortgagor in the Escrow Account which shall have been estimated and accumulated
by the Seller in amounts sufficient for such purposes, as allowed under the
terms of the Mortgage. To the extent that a Mortgage does not provide for Escrow
Payments, the Seller shall determine that any such payments are made by the
Mortgagor. The Seller assumes full responsibility for the timely payment of all
such bills and shall effect timely payments of all such bills irrespective of
each Mortgagor’s faithful performance in the payment of same or the making of
the Escrow Payments and shall make Servicing Advances to effect such payments,
subject to its ability to recover such Servicing Advances pursuant to
Subsections 11.05(c), 11.05(d) and 11.07(b). No costs incurred by the Seller or
subservicers in effecting the payment of ground rents, taxes, assessments and
other charges on the Mortgaged Properties or mortgage or hazard insurance
premiums shall, for the purpose of calculating remittances to the Purchaser, be
added to the amount owing under the related Mortgage Loans, notwithstanding that
the terms of such Mortgage Loans so permit.

 

42

 

 

Subsection 11.09 Transfer of Accounts.

 

The Seller may, with Purchaser's approval which shall not be unreasonably
withheld, transfer the Custodial Account or the Escrow Account to an Eligible
Account at a different depository institution.

 

Subsection 11.10 Maintenance of Hazard Insurance.

 

The Seller shall cause to be maintained for each Mortgage Loan fire and hazard
insurance with extended coverage customary in the area where the Mortgaged
Property is located by an insurer acceptable to Fannie Mae or Freddie Mac and
FHA or VA, as applicable, in an amount which is at least equal to the lesser of
(a) the full insurable value of the Mortgaged Property or (b) the greater of
(i) the outstanding principal balance owing on the Mortgage Loan and (ii) an
amount such that the proceeds of such insurance shall be sufficient to avoid the
application to the Mortgagor or loss payee of any coinsurance clause under the
policy. If the Mortgaged Property is in an area identified in the Federal
Register by the Federal Emergency Management Agency as a special flood hazard
area (and such flood insurance has been made available) the Seller will cause to
be maintained a flood insurance policy meeting the requirements of the National
Flood Insurance Program, in an amount representing coverage not less than the
lesser of (A) the minimum amount required under the terms of the coverage to
compensate for any damage or loss to the Mortgaged Property on a
replacement-cost basis (or the outstanding principal balance of the Mortgage
Loan if replacement-cost basis is not available) or (B) the maximum amount of
insurance available under the National Flood Insurance Program. The Seller shall
also maintain on REO Property fire and hazard insurance with extended coverage
in an amount which is at least equal to the maximum insurable value of the
improvements which are a part of such property, liability insurance and, to the
extent required and available under the National Flood Insurance Program, flood
insurance in an amount required above. Any amounts collected by the Seller under
any such policies (other than amounts to be deposited in the Escrow Account and
applied to the restoration or repair of the property subject to the related
Mortgage or property acquired in liquidation of the Mortgage Loan, or to be
released to the Mortgagor in accordance with Customary Servicing Procedures)
shall be deposited in the Custodial Account, subject to withdrawal pursuant to
Subsection 11.05. It is understood and agreed that no earthquake or other
additional insurance need be required by the Seller of any Mortgagor or
maintained on REO Property other than pursuant to such applicable laws and
regulations as shall at any time be in force and as shall require such
additional insurance. All policies required hereunder shall be endorsed with
standard mortgagee clauses with loss payable to the Seller, and shall provide
for at least thirty (30) days prior written notice of any cancellation,
reduction in amount or material change in coverage to the Seller. The Seller
shall not interfere with the Mortgagor’s freedom of choice in selecting either
its insurance carrier or agent; provided, however, that unless otherwise
required by the terms of the related Mortgage Note or applicable law, the Seller
shall not accept any such insurance policies from insurance companies unless
such companies are acceptable to Fannie Mae or Freddie Mac and FHA or VA, as
applicable, and are licensed to do business in the state wherein the property
subject to the policy is located.

 

The hazard insurance policies for each Mortgage Loan secured by a unit in a
condominium development or planned unit development shall be maintained with
respect to such Mortgage Loan and the related development in a manner which is
consistent with Fannie Mae or

 

43

 

 

Freddie Mac requirements and FHA or VA requirements, as applicable, unless
otherwise required by the terms of the related Mortgage Note or applicable law.

 

Subsection 11.11 Maintenance of Primary Mortgage Insurance Policy; Claims.

 

With respect to each Mortgage Loan with a LTV in excess of 80%, the Seller shall
promptly, without any cost to the Purchaser, maintain or cause the Mortgagor to
maintain in full force and effect a Primary Mortgage Insurance Policy issued by
a Qualified Insurer insuring the portion over 78% (or such other percentage in
conformance with then current Fannie Mae requirements) until terminated pursuant
to the Homeowners Protection Act of 1988, 12 USC § 4901, et seq. or any other
applicable federal, state or local law or regulation. In the event that such
Primary Mortgage Insurance Policy shall be terminated other than as required by
law, the Seller shall obtain from another Qualified Insurer a comparable
replacement policy, with a total coverage equal to the remaining coverage of
such terminated Primary Mortgage Insurance Policy. If the insurer shall cease to
be a Qualified Insurer, the Seller shall obtain from another Qualified Insurer a
replacement Primary Mortgage Insurance Policy. The Servicer shall not take any
action which would result in noncoverage under any applicable Primary Mortgage
Insurance Policy of any loss which, but for the actions of the Servicer would
have been covered thereunder. In connection with any assumption or substitution
agreement entered into or to be entered into pursuant to Subsection 11.18, the
Seller shall promptly notify the insurer under the related Primary Mortgage
Insurance Policy, if any, of such assumption or substitution of liability in
accordance with the terms of such Primary Mortgage Insurance Policy and shall
take all actions which may be required by such insurer as a condition to the
continuation of coverage under such Primary Mortgage Insurance Policy. If such
Primary Mortgage Insurance Policy is terminated as a result of such assumption
or substitution of liability, the Seller shall obtain a replacement Primary
Mortgage Insurance Policy as provided above.

 

In connection with its activities as interim servicer, the Seller agrees to
prepare and present or to assist the Purchaser in preparing and presenting, on
behalf of itself and the Purchaser, claims to the insurer under any Primary
Mortgage Insurance Policy in a timely fashion in accordance with the terms of
such Primary Mortgage Insurance Policy and, in this regard, to take such action
as shall be necessary to permit recovery under any Primary Mortgage Insurance
Policy respecting a defaulted Mortgage Loan. Pursuant to Subsection 11.04, any
amounts collected by the Seller under any Primary Mortgage Insurance Policy
shall be deposited in the Custodial Account, subject to withdrawal pursuant to
Subsection 11.05.

 

Subsection 11.12 Fidelity Bond; Errors and Omissions Insurance.

 

The Seller shall maintain, at its own expense, a blanket Fidelity Bond and an
errors and omissions insurance policy, with broad coverage on all officers,
employees or other persons acting in any capacity requiring such persons to
handle funds, money, documents or papers relating to the Mortgage Loans. These
policies must insure the Seller against losses resulting from fraud, theft,
errors, omissions, negligence, dishonest or fraudulent acts committed by the
Seller’s personnel, any employees of outside firms that provide data processing
services for the Seller, and temporary contract employees or student interns.
The Fidelity Bond shall also protect and insure the Seller against losses in
connection with the release or satisfaction of a Mortgage Loan without having
obtained payment in full of the indebtedness secured thereby. No provision

 

44

 

 

of this Subsection 11.12 requiring such Fidelity Bond and errors and omissions
insurance shall diminish or relieve the Seller from its duties and obligations
as set forth in this Agreement. The minimum coverage under any such Fidelity
Bond and insurance policy shall be at least equal to the corresponding amounts
required by FHA or VA, Fannie Mae in the Fannie Mae Guides or by Freddie Mac in
the Freddie Mac Guide, as amended or restated from time to time, as applicable,
or in an amount as may be permitted to the Seller by express waiver of FHA or VA
and Fannie Mae or Freddie Mac, as applicable. Upon request of the Purchaser, the
Seller shall cause to be delivered to the Purchaser a certified true copy of
such Fidelity Bond or a certificate evidencing the same with a statement that
the Seller shall endeavor to provide written notice to the Purchaser thirty (30)
days prior to modification or any material change.

 

Subsection 11.13 Title, Management and Disposition of REO Property.

 

Subject to Subsection 11.02, in the event that title to a Mortgaged Property is
acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Purchaser or its nominee.

 

The Seller shall cause to be deposited on a daily basis in the Custodial Account
all revenues received with respect to the conservation of the related REO
Property. The Seller shall make distributions as required on each Remittance
Date to the Purchaser of the net cash flow from the REO Property (which shall
equal the revenues from such REO Property net of the expenses described below
and of any reserves reasonably required from time to time to be maintained to
satisfy anticipated liabilities for such expenses).

 

The disposition of REO Property shall be carried out by the Seller, subject to
Subsection 11.01. The Purchaser shall pay the Seller a fee of 1.5% of the sales
price for such REO Property for services associated with managing the REO
Property through its disposition. Upon the request of the Purchaser, and at the
Purchaser’s expense, the Seller shall cause an appraisal of the REO Property to
be performed for the Purchaser.

 

The Seller shall either itself or through an agent selected by the Seller,
manage, conserve, protect and operate the REO Property in the same manner that
it manages, conserves, protects and operates other foreclosed property for its
own account, and in the same manner that similar property in the same locality
as the REO Property is managed. Any disbursement in excess of $15,000 shall be
made only with the prior written approval of the Purchaser. The Seller shall
deduct the costs of managing, conserving, protecting and operating the REO
Property from the proceeds of the sale of the REO Property (providing
documentary evidence of such costs).

 

The Seller shall not accept any sale offer for an REO Property that is more than
10% below the Reconciled Market Value of the REO Property without the prior
written consent of the Purchaser.

 

Subsection 11.14 Servicing Compensation.

 

As compensation for its interim servicing activities hereunder and subject to
Subsection 11.15, the Seller shall be entitled to retain the Servicing Fee from
interest payments actually collected on the Mortgage Loans. Additional servicing
compensation in the form of assumption fees, late payment charges, fees related
to the disposition of REO Property and other ancillary

 

45

 

 

income shall be retained by the Seller to the extent not required to be
deposited in the Custodial Account. The Seller shall be required to pay all
expenses incurred by it in connection with its interim servicing activities
hereunder and shall not be entitled to reimbursement therefor except as
specifically provided for herein. The Servicing Fee shall not be reduced by the
amount of any guarantee fee payable to FHA or VA.

 

Subsection 11.15 Distributions.

 

On each Remittance Date the Seller shall remit by wire transfer of immediately
available funds to the account designated in writing by the Purchaser of record
on the preceding Record Date all amounts credited to the Custodial Account as of
such date, net of charges against or withdrawals from the Custodial Account
pursuant to Subsection 11.05(c) through (h).

 

Not later than each Remittance Date, the Seller shall from its own funds deposit
in the Custodial Account an amount equal to the aggregate Prepayment Interest
Shortfall due to either Partial Prepayment or Full Prepayment, if any, existing
in respect of the related Principal Prepayment Period.

 

With respect to any remittance received by the Purchaser after the Business Day
on which such payment was due, the Seller shall pay to the Purchaser interest on
any such late payment at an annual rate equal to the prime rate of interest as
published in The Wall Street Journal, or its successor, as its prime lending
rate, adjusted as of the date of each change, plus two percent (2%), but in no
event greater than the maximum amount permitted by applicable law. Such interest
shall be paid by the Seller to the Purchaser on the date such late payment is
made and shall cover the period commencing with the Business Day on which such
payment was due and ending with the Business Day immediately preceding the
Business Day on which such payment is made, both inclusive. The payment by the
Seller of any such interest shall not be deemed an extension of time for payment
or a waiver of any Event of Default by the Seller.

 

Subsection 11.16 Statements to the Purchaser.

 

Not later than five (5) days prior to each related Remittance Date, the Seller
shall forward to the Purchaser a statement in the form specified and with the
information required by the monthly reporting format of the Master Servicer, as
provided to the Seller by the Purchaser. Such statement shall also include
information regarding delinquencies on Mortgage Loans, indicating the number and
aggregate principal amount of Mortgage Loans which are either one (1), two (2)
or three (3) or more months Delinquent. The Seller shall submit to the Purchaser
monthly a liquidation report with respect to each Mortgaged Property sold in a
foreclosure sale as of the related Record Date and not previously reported. The
Seller shall also provide such information as set forth above to the Purchaser
in electronic form in the Seller’s standard format, a copy of which has been
provided by the Seller.

 

In addition, the Seller shall submit to the Purchaser monthly loan-by-loan
default information including, without limitation, notes made and retained by
the Seller in connection with servicing the defaulted loan, the reasons for the
default, updated values of the Mortgaged Property, updated Credit Scores on the
Mortgagor and information regarding Servicing Advances made.

 

46

 

 

The Seller shall prepare and file any and all tax returns, information
statements or other filings required to be delivered to any governmental taxing
authority, the Mortgagor or to the Purchaser pursuant to any applicable law with
respect to the Mortgage Loans and the transactions contemplated hereby. In
addition, the Seller shall provide the Purchaser with such information
concerning the Mortgage Loans as is necessary for such Purchaser to prepare
federal income tax returns as the Purchaser may reasonably request from time to
time.

 

Subsection 11.17 [Reserved].

 

Subsection 11.18 Assumption Agreements.

 

The Seller will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Purchaser’s prior approval, the Seller shall permit such assumption if so
required in accordance with the terms of the Mortgage or the Mortgage Note. When
the Mortgaged Property has been conveyed by the Mortgagor prior to payment in
full of the Mortgage Loan, the Seller will, to the extent it has knowledge of
such conveyance, exercise its rights to accelerate the maturity of such Mortgage
Loan under the “due-on-sale” clause applicable thereto; provided, however, the
Seller will not exercise such rights if prohibited by law from doing so or if
the exercise of such rights would impair or threaten to impair any recovery
under the related Primary Mortgage Insurance Policy, if any. In connection with
any such assumption, the outstanding principal amount, the Monthly Payment, the
Mortgage Interest Rate, the Lifetime Rate Cap (if applicable), the Gross Margin
(if applicable), the Initial Rate Cap (if applicable) or the Periodic Rate Cap
(if applicable) of the related Mortgage Note shall not be changed, and the term
of the Mortgage Loan will not be increased or decreased. If an assumption is
allowed pursuant to this Subsection 11.18, the Seller with the prior consent of
the issuer of the Primary Mortgage Insurance Policy, if any, is authorized to
enter into a substitution of liability agreement with the purchaser of the
Mortgaged Property pursuant to which the original Mortgagor is released from
liability and the purchaser of the Mortgaged Property is substituted as
Mortgagor and becomes liable under the Mortgage Note.

 

Subsection 11.19 Satisfaction of Mortgages and Release of Mortgage Files.

 

Upon the payment in full of any Mortgage Loan, or the receipt by the Seller of a
notification that payment in full will be escrowed in a manner customary for
such purposes, the Seller will obtain the portion of the Mortgage File that is
in the possession of the Purchaser or its designee, prepare and process any
required satisfaction or release of the Mortgage and notify the Purchaser in
accordance with the provisions of this Agreement. The Purchaser agrees to
deliver to the Seller (or cause to be delivered to the Seller) the original
Mortgage Note for any Mortgage Loan not later than five (5) Business Days
following its receipt of a notice from the Seller that such a payment in full
has been received or that a notification has been received that such a payment
in full shall be made. Such Mortgage Note shall be held by the Seller, in trust,
for the purpose of canceling such Mortgage Note and delivering the canceled
Mortgage Note to the Mortgagor in a timely manner as and to the extent provided
under any applicable federal or state law.

 

In the event the Seller grants a satisfaction or release of a Mortgage without
having obtained payment in full of the indebtedness secured by the Mortgage, the
Seller shall remit to

 

47

 

 

the Purchaser the Stated Principal Balance of the related Mortgage Loan by
deposit thereof in the Custodial Account. The Fidelity Bond shall insure the
Seller against any loss it may sustain with respect to any Mortgage Loan not
satisfied in accordance with the procedures set forth herein.

 

Subsection 11.20 Seller Shall Provide Access and Information as Reasonably
Required.

 

The Seller shall provide to the Purchaser, and for any Purchaser insured by FDIC
or NAIC, the supervisory agents and examiners of FDIC and OTS or NAIC, access to
any documentation regarding the Mortgage Loans which may be required by
applicable regulations. Such access shall be afforded without charge, but only
upon reasonable request, during normal business hours and at the offices of the
Seller.

 

In addition, the Seller shall furnish upon request by the Purchaser, during the
term of this Agreement, such periodic, special or other reports or information,
whether or not provided for herein, as shall be necessary, reasonable and
appropriate with respect to the purposes of this Agreement and applicable
regulations. All such reports or information shall be provided by and in
accordance with all reasonable instructions and directions the Purchaser may
require. The Seller agrees to execute and deliver all such instruments and take
all such action as the Purchaser, from time to time, may reasonably request in
order to effectuate the purposes and to carry out the terms of this Agreement.

 

Subsection 11.21 Inspections.

 

The Seller shall inspect the Mortgaged Property as often deemed necessary by the
Seller to assure itself that the value of the Mortgaged Property is being
preserved. In addition, if any Mortgage Loan is more than forty-five (45) days
delinquent, the Seller shall inspect the Mortgaged Property and shall conduct
subsequent inspections in accordance with Customary Servicing Procedures or as
may be required by the primary mortgage guaranty insurer. The Seller shall keep
a written report of each such inspection and shall provide a copy of such
inspection to the Purchaser upon the request of the Purchaser.

 

Subsection 11.22 Restoration of Mortgaged Property.

 

The Seller need not obtain the approval of the Purchaser prior to releasing any
Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be applied to
the restoration or repair of the Mortgaged Property if such release is in
accordance with Customary Servicing Procedures. For claims greater than $15,000,
at a minimum, the Seller shall, to the extent permitted by the terms of the
related Mortgage Note and applicable law, comply with the following conditions
in connection with any such release of Insurance Proceeds or Condemnation
Proceeds:

 

(a)          the Seller shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;

 

(b)          the Seller shall take all steps necessary to preserve the priority
of the lien of the Mortgage, including, but not limited to requiring waivers
with respect to mechanics’ and materialmen’s liens;

 

(c)          the Seller shall verify that the Mortgage Loan is not in default;
and

 

48

 

 

(d)          pending repairs or restoration, the Seller shall place the
Insurance Proceeds or Condemnation Proceeds in the Escrow Account.

 

If the Purchaser is named as an additional loss payee, the Seller is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Purchaser.

 

Subsection 11.23 Fair Credit Reporting Act.

 

The Seller, in its capacity as interim servicer for each Mortgage Loan, agrees
to fully furnish, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information (e.g., favorable and
unfavorable) on its borrower credit files to Equifax, Experian and Trans Union
Credit Information Company (three of the credit repositories), on a monthly
basis.

 

Subsection 11.24 Transfer of Servicing to Purchaser.

 

The Seller shall cause all Servicing Rights and obligations with respect to the
Mortgage Loans to be transferred to the Purchaser (or such person as the
Purchaser may designate) on the Servicing Transfer Date. The Seller hereby
agrees to comply with the Servicing Transfer Instructions attached hereto as
Exhibit 4.

 

Subsection 11.25 Payments Received.

 

The Seller shall apply all payments received in respect of the Mortgage Loans
during the Interim Servicing Period and after the Transfer Date in accordance
with the Servicing Transfer Instructions.

 

SECTION 12. The Seller.

 

Subsection 12.01 Indemnification; Third Party Claims.

 

(a)          The Seller agrees to indemnify and hold harmless the Purchaser
against any and all claims, losses, penalties, fines, forfeitures, legal fees
and related costs, judgments, and any other costs, fees and expenses that the
Purchaser may sustain in any way related to or resulting from (i) any claim,
demand, defense or assertion based on or grounded upon or resulting from, or
alleging a breach of a representation or warranty set forth in Sections 7.01 or
7.02 of this Agreement, and without regard to any knowledge qualifier included
in any such representation or warranty, (ii) a breach by the Seller of any of
its duties or obligations under this Agreement or (iii) any material
misstatements or omissions contained in any information provided by the Seller
pursuant to Section 32 or any failure by the Seller to comply with Section 32.
This indemnification obligation shall survive the termination of this Agreement
or the termination of any party to this Agreement.

 

(b)          The Seller shall immediately notify the Purchaser if a claim is
made by a third party with respect to this Agreement or the Mortgage Loans, and
the Seller shall assume (with the written consent of the Purchaser) the defense
of any such claim and pay all expenses in connection therewith, including
counsel fees. If the Seller has assumed the defense of the Purchaser, the Seller
shall provide the Purchaser with a written report of all expenses and

 

49

 

 

advances incurred by the Seller pursuant to this Subsection 12.01 and the
Purchaser shall promptly reimburse the Seller for all amounts advanced by it
pursuant to the preceding sentence except when the claim in any way relates to
or results from anything listed in clauses (i), (ii) or (iii) of Subsection
12.01(a) or any other breach by the Seller of this Agreement.

 

Subsection 12.02 Merger or Consolidation of the Seller.

 

The Seller will keep in full effect its existence, rights and franchises as a
mortgage originator and will obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement or any of
the Mortgage Loans and to perform its duties under this Agreement.

 

Any Person into which the Seller may be merged or consolidated, or any entity
resulting from any merger, conversion or consolidation to which the Seller shall
be a party, or any Person succeeding to substantially all of the business of the
Seller shall be the successor of the Seller hereunder, without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

 

Subsection 12.03 Limitation on Liability of the Seller and Others.

 

The duties and obligations of the Seller in its capacity as the interim servicer
of the Mortgage Loans shall be determined solely by the express provisions of
this Agreement, the Seller as interim servicer shall not be liable except for
the performance of such duties and obligations as are specifically set forth in
this Agreement and no implied covenants or obligations shall be read into this
Agreement against the Seller as interim servicer. Neither the Seller nor any of
the directors, officers, employees or agents of the Seller shall be under any
liability to the Purchaser for any action taken or for refraining from the
taking of any action in accordance with Customary Servicing Procedures and
otherwise in good faith pursuant to this Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Seller as interim
servicer against any liability resulting from any breach of any representation
or warranty made herein, or from any liability specifically imposed on the
Seller as interim servicer herein; and, provided further, that this provision
shall not protect the Seller as interim servicer against any liability that
would otherwise be imposed by reason of the willful misfeasance, bad faith or
gross negligence in the performance of duties or by reason of reckless disregard
of the obligations or duties hereunder. The Seller and any director, officer,
employee or agent of the Seller may rely on any document of any kind which it in
good faith reasonably believes to be genuine and to have been adopted or signed
by the proper authorities respecting any matters arising hereunder. Subject to
the terms of Subsection 12.01, the Seller shall have no obligation to appear
with respect to, prosecute or defend any legal action which is not incidental to
the Seller’s duty to service the Mortgage Loans in accordance with this
Agreement.

 

SECTION 13.   Default.

 

Subsection 13.01 Events of Default.

 

In case one or more of the following Events of Default by the Seller shall occur
and be continuing:

 

50

 

 

(a)          any failure by the Seller to remit to the Purchaser any payment
required to be made under the terms of this Agreement which continues unremedied
for a period of two (2) Business Days;

 

(b)          failure by the Seller to duly observe or perform, in any material
respect, any other covenants, obligations or agreements of the Seller as set
forth in this Agreement which failure continues unremedied for a period of
thirty (30) days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Seller by the
Purchaser;

 

(c)          a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Seller and such
decree or order shall have remained in force, undischarged or unstayed for a
period of sixty (60) days;

 

(d)          the Seller shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, bankruptcy, readjustment of debt,
marshalling of assets and liabilities or similar proceedings of or relating to
the Seller or relating to all or substantially all of the Seller’s property;

 

(e)          the Seller shall admit in writing its inability to pay its debts as
they become due, file a petition to take advantage of any applicable insolvency
or reorganization statute, make an assignment for the benefit of its creditors,
or voluntarily suspend payment of its obligations;

 

(f)          the Seller shall cease to be qualified to do business under the
laws of any state in which a Mortgaged Property is located, but only to the
extent such qualification is necessary to ensure the enforceability of each
Mortgage Loan and to perform the Seller’s obligations under this Agreement;

 

(g)          the Seller shall fail to meet the servicer eligibility
qualifications of Fannie Mae or the Seller shall fail to meet the servicer
eligibility qualifications of Freddie Mac; or

 

(h)          the Seller shall fail to repurchase a Mortgage Loan within 30 days
of the final decision of an Arbitrator that the Seller is obligated to
repurchase such Mortgage Loan;

 

then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Purchaser, by notice in writing to the Seller, may, in
addition to whatever rights the Purchaser may have at law or equity to damages,
including injunctive relief and specific performance, commence termination of
all the rights and obligations of the Seller under this Agreement and with
respect to the Mortgage Loans and the proceeds thereof. Upon receipt by the
Seller of such written notice from the Purchaser stating that it intends to
terminate the Seller as a result of such Event of Default, all authority and
power of the Seller under this Agreement, including any compensation due the
Seller under this Agreement on and after the effective date of termination,
whether with respect to the Mortgage Loans or otherwise, shall pass to and be
vested in the successor appointed pursuant to Subsection 14.02. Upon written
request from the Purchaser, the Seller shall prepare, execute and deliver to a
successor any and all documents and other instruments, place in such successor’s
possession all Mortgage Files and do or cause to be done all other acts or
things necessary or appropriate to effect the purposes of such notice of

 

51

 

 

termination, including, but not limited to, the transfer and endorsement or
assignment of the Mortgage Loans and related documents to the successor at the
Seller’s sole expense. The Seller agrees to cooperate with the Purchaser and
such successor in effecting the termination of the Seller’s responsibilities and
rights hereunder, including, without limitation, the transfer to such successor
for administration by it of all amounts which shall at the time be credited by
the Seller to the Custodial Account or Escrow Account or thereafter received
with respect to the Mortgage Loans and, if prior to the Servicing Transfer Date,
the payment of all costs relating to the transfer of servicing.

 

Subsection 13.02 Waiver of Default.

 

The Purchaser may waive any default by the Seller in the performance of its
obligations hereunder and its consequences. Upon any waiver of a past default,
such default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been remedied for every purpose of this Agreement. No
such waiver shall extend to any subsequent or other default or impair any right
consequent thereto except to the extent expressly so waived.

 

SECTION 14.  Termination.

 

Subsection 14.01 Termination.

 

If the Servicing Transfer Date has not occurred, the obligations and
responsibilities of the Seller, as interim servicer of the Mortgage Loans, shall
terminate upon (a) the distribution to the Purchaser of the final payment or
liquidation with respect to the last Mortgage Loan (or advances of same by the
Seller) or (b) the disposition of all property acquired upon foreclosure or deed
in lieu of foreclosure with respect to the last Mortgage Loan and the remittance
of all funds due hereunder. Upon written request from the Purchaser in
connection with any such termination, the Seller shall prepare, execute and
deliver any and all documents and other instruments, place in the Purchaser’s
possession all Mortgage Files, and do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such notice of termination,
whether to complete the transfer and endorsement or assignment of the Mortgage
Loans and related documents, or otherwise, at the Purchaser’s sole expense. The
Seller agrees to cooperate with the Purchaser and such successor in effecting
the termination of the Seller’s responsibilities and rights hereunder as interim
servicer, including, without limitation, the transfer to such successor for
administration by it of all cash amounts which shall at the time be credited by
the Seller to the Custodial Account or Escrow Account or thereafter received
with respect to the Mortgage Loans.

 

Subsection 14.02 Successors to the Seller as Interim Servicer.

 

Prior to the termination of the Seller’s responsibilities and duties under this
Agreement pursuant to Subsections 13.01 or 14.01, the Purchaser shall
(a) succeed to and assume all of the Seller’s responsibilities, rights, duties
and obligations under this Agreement or (b) appoint a successor which shall
succeed to all rights and assume all of the responsibilities, duties and
liabilities of the Seller under this Agreement upon such termination. In
connection with such appointment and assumption, the Purchaser may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree. In the event that the Seller’s
duties, responsibilities and liabilities under this Agreement shall be

 

52

 

 

terminated pursuant to the aforementioned Subsections, the Seller shall
discharge such duties and responsibilities during the period from the date it
acquires knowledge of such termination until the effective date thereof with the
same degree of diligence and prudence which it is obligated to exercise under
this Agreement, and shall take no action whatsoever that might impair or
prejudice the rights or financial condition of its successor. The resignation or
removal of the Seller pursuant to the aforementioned Subsections shall not
become effective until a successor shall be appointed pursuant to this
Subsection and shall in no event relieve the Seller of the representations and
warranties made pursuant to Subsections 7.01 and 7.02 and the remedies available
to the Purchaser under Subsection 7.03, it being understood and agreed that the
provisions of such Subsections 7.01 and 7.02 shall be applicable to the Seller
notwithstanding any such resignation or termination of the Seller, or the
termination of this Agreement.

 

Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Seller and to the Purchaser an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Seller as interim servicer, with like effect as if originally named as a party
to this Agreement. Any termination or resignation of the Seller or this
Agreement pursuant to Subsections 13.01 or 14.01 shall not affect any claims
that the Purchaser may have against the Seller based upon facts and
circumstances arising prior to any such termination or resignation.

 

The Seller shall promptly deliver to the successor the funds in the Custodial
Account and Escrow Account and all Mortgage Files and related documents and
statements held by it hereunder and the Seller shall account for all funds and
shall execute and deliver such instruments and do such other things as may
reasonably be required to more fully and definitively vest in the successor all
such rights, powers, duties, responsibilities, obligations and liabilities of
the Seller as servicer of the Mortgage Loans.

 

Upon a successor’s acceptance of appointment as such, the Seller shall notify by
mail the Purchaser of such appointment.

 

Subsection 14.03 Termination of Interim Servicing by Purchaser.

 

The Seller shall not be entitled to any compensation related to any termination
of its servicing rights and obligations under this Agreement. The Purchaser may
terminate this Agreement without cause and transfer interim servicing to a
successor interim servicer at any time. Upon written request from the Purchaser
in connection with any such termination, the Seller shall prepare, execute and
deliver, any and all documents and other instruments, and do or accomplish all
other acts or things necessary or appropriate to effect the purposes of such
notice of termination, whether to complete the transfer and endorsement or
assignment of the Mortgage Loans and related documents, or otherwise, and
including the delivery to or at the direction of the Purchaser, all contents of
the Mortgage Files in the possession of the Seller, at the Purchaser’s sole
expense. The Seller agrees to cooperate with the Purchaser and such successor in
effecting the termination of the Seller’s responsibilities and rights hereunder
as interim servicer, including, without limitation, the transfer to such
successor for administration by it of all cash amounts which shall at the time
be credited by the Seller to the Custodial Account or Escrow Account or
thereafter received with respect to the Mortgage Loans.

 

53

 

 

SECTION 15. Notices.

 

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if mailed, by registered or certified mail,
return receipt requested, or, if by other means, when received by the other
party at the address as follows:

 

(a)if to the Purchaser:

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, CA 94941

Attention: Loss Mitigation

Phone:   (415) 380-3445

Facsimile: (415) 381-1773

 

with a copy to the General Counsel at the same address

 

(b)if to the Seller:

 

Embrace Home Loans, Inc.

25 Enterprise Center

Newport, RI 02842

Attention: Brian Gilpin

Phone: (401) 846-3100 x 3196

Facsimile: (401) 851-5008

 

or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).

 

SECTION 16.  Severability Clause.

 

Any part, provision, representation or warranty of this Agreement which is
prohibited or which is held to be void or unenforceable shall be ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Any part, provision, representation or warranty of
this Agreement which is prohibited or unenforceable or is held to be void or
unenforceable in any jurisdiction shall be ineffective, as to such jurisdiction,
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof. If the invalidity of any
part, provision, representation or warranty of this Agreement shall deprive any
party of the economic benefit intended to be conferred by this Agreement, the
parties shall negotiate, in good-faith, to develop a structure the economic
effect of which is nearly as possible the same as the economic effect of this
Agreement without regard to such invalidity.

 

54

 

 

SECTION 17.  No Partnership.

 

Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto and the services of the Seller shall
be rendered as an independent contractor and not as agent for the Purchaser.

 

SECTION 18.  Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument.

 

SECTION 19.  Governing Law; Choice of Forum; Waiver of Jury Trial.

 

EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, THE AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS OF NEW YORK (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW) OR ANY OTHER JURISDICTION.

 

EACH PARTY HERETO KNOWINGLY, INTENTIONALLY AND IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF IN ANY
WAY RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Except as to those matters which this Agreement provides shall be submitted to
Arbitration, with respect to any claim or action arising hereunder, the parties
(a) irrevocably submit to the nonexclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in The City of New York, New York, and appellate courts from any
thereof, and (b) irrevocably waive any objection which such party may have at
any time to the laying of venue of any suit, action or proceeding arising out of
or relating to this Agreement brought in any such court, and irrevocably waive
any claim that any such suit action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

55

 

 

SECTION 20.  Intention of the Parties.

 

It is the intention of the parties that the Purchaser is purchasing, and the
Seller is selling, the Mortgage Loans and not a debt instrument of the Seller or
another security. Accordingly, the parties hereto each intend to treat the
transaction for federal income tax purposes as a sale by the Seller, and a
purchase by the Purchaser, of the Mortgage Loans. The Purchaser shall have the
right to review the Mortgage Loans and the related Mortgage Files to determine
the characteristics of the Mortgage Loans which shall affect the federal income
tax consequences of owning the Mortgage Loans and the Seller shall cooperate
with all reasonable requests made by the Purchaser in the course of such review.

 

It is not the intention of the parties that such conveyances be deemed a grant
of a security interest in the Mortgage Loans transferred hereunder. However, in
the event that, notwithstanding the intent of the parties, such assets are held
to be the property of the Seller or if for any other reason this Agreement is
held or deemed to create a security interest in either such assets, then
(a) this Agreement shall be a security agreement within the meaning of the
Uniform Commercial Code of the State of New York and (b) the conveyances
provided for in this Agreement shall be deemed to be a grant by the Seller to
the Purchaser of, and the Seller hereby grants to the Purchaser a security
interest in all of the assets transferred hereunder, whether now owned or
hereafter acquired.

 

SECTION 21.  Waivers.

 

No term or provision of this Agreement may be waived or modified unless such
waiver or modification is in writing and signed by the party against whom such
waiver or modification is sought to be enforced.

 

SECTION 22.  Exhibits.

 

The exhibits to this Agreement are hereby incorporated and made a part hereof
and are an integral part of this Agreement.

 

SECTION 23.  General Interpretive Principles.

 

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

 

(a)          the terms defined in this Agreement have the meanings assigned to
them in this Agreement and include the plural as well as the singular, and the
use of any gender herein shall be deemed to include the other gender;

 

(b)          accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;

 

(c)          references herein to “Articles,” “Sections,” “Subsections,”
“Paragraphs” and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;

 

56

 

 

(d)          the headings of the various articles, sections, subsections and
paragraphs of this Agreement and the table of contents are for convenience of
reference only and shall not modify, define, expand or limit any of the terms or
provisions hereof;

 

(e)          reference to a Subsection without further reference to a Section is
a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

 

(f)          the words “herein,” “hereof,” “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision; and

 

(g)          the term “include” or “including” shall mean without limitation by
reason of enumeration.

 

SECTION 24.  Reproduction of Documents.

 

This Agreement and all documents relating thereto, including, without limitation
(a) consents, waivers and modifications which may hereafter be executed,
(b) documents received by any party at the closing and (c) financial statements,
certificates and other information previously or hereafter furnished, may be
reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process. The parties hereto agree that any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party hereto in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

 

SECTION 25.  Amendment.

 

This Agreement may be amended from time to time by the Purchaser and the Seller
by written agreement signed by the parties hereto.

 

SECTION 26.  Confidentiality.

 

The Purchaser and the Seller shall employ proper procedures and standards
designed to maintain the confidential nature of the terms of this Agreement,
except to the extent (a) the disclosure of which is reasonably believed by such
party to be required in connection with regulatory requirements or other legal
requirements relating to its affairs; (b) disclosed to any one or more of such
party’s employees, officers, directors, agents, attorneys or accountants who
would have access to the contents of this Agreement and such data and
information in the normal course of the performance of such person’s duties for
such party, to the extent such party has procedures in effect to inform such
person of the confidential nature thereof; (c) that is disclosed in a
prospectus, prospectus supplement or private placement memorandum relating to a
Securitization Transaction of the Mortgage Loans by the Purchaser (or an
affiliate assignee thereof) or to any person in connection with the resale or
proposed resale of all or a portion of the Mortgage Loans by such party in
accordance with the terms of this Agreement; and (d) that is

 

57

 

 

reasonably believed by such party to be necessary for the enforcement of such
party’s rights under this Agreement.

 

SECTION 27.  Entire Agreement.

 

This Agreement constitutes the entire agreement and understanding relating to
the subject matter hereof between the parties hereto and any prior oral or
written agreements between them shall be deemed to have merged herewith.

 

SECTION 28.  Further Agreements.

 

The Seller and the Purchaser each agree to execute and deliver to the other such
reasonable and appropriate additional documents, instruments or agreements as
may be necessary or appropriate to effectuate the purposes of this Agreement.

 

SECTION 29.  Successors and Assigns.

 

This Agreement shall bind and inure to the benefit of and be enforceable by the
initial Purchaser and the Seller, and the respective successors and assigns of
the Purchaser and the Seller. The initial Purchaser and any subsequent
purchasers may assign this Agreement to any Person to whom any Mortgage Loan is
transferred pursuant to a sale or financing without the consent of the Seller.
Upon any such assignment, the Person to whom such assignment is made shall
succeed to all rights and obligations of the Purchaser under this Agreement to
the extent of the related Mortgage Loan or Mortgage Loans and this Agreement, to
the extent of the related Mortgage Loan or Mortgage Loans, shall be deemed to be
a separate and distinct agreement between the Seller and such purchaser, and a
separate and distinct agreement between the Seller and each other purchaser to
the extent of the other related Mortgage Loan or Mortgage Loans. The Seller
shall not assign this Agreement or resign from the obligations and duties hereby
imposed on it except by mutual consent of the Seller and the Purchaser.

 

SECTION 30.  Non-Solicitation.

 

From and after the Closing Date, the Seller and any of its affiliates hereby
agrees that it will not take any action or permit or cause any action to be
taken by any of its agents or affiliates, or by any independent contractors on
its behalf, to personally, by telephone or mail, solicit a Mortgagor under any
Mortgage Loan for the purpose of refinancing a Mortgage Loan, in whole or in
part, without the prior written consent of the Purchaser. It is understood and
agreed that all rights and benefits relating to the solicitation of any
Mortgagors and the attendant rights, title and interest in and to the list of
such Mortgagors and data relating to their Mortgages (including insurance
renewal dates) shall be transferred to the Purchaser pursuant hereto on the
Closing Date and neither the Seller nor any of its respective affiliates shall
take any action to undermine these rights and benefits.

 

Notwithstanding the foregoing, it is understood and agreed that the Seller or
any of its respective affiliates may advertise its availability for handling
refinancings of mortgages in its

 

58

 

 

portfolio, including the promotion of terms it has available for such
refinancings, through the sending of letters or promotional material, so long as
it does not specifically target Mortgagors and so long as such promotional
material either is sent to the mortgagors for all of the mortgages in the
A-quality servicing portfolio of the Seller and any of its affiliates (those it
owns as well as those serviced for others) or sent to all of the mortgagors who
have specific types of mortgages (such as FHA, VA, conventional fixed-rate or
conventional adjustable-rate), or sent to those mortgagors whose mortgages fall
within specific interest rate ranges.

 

Promotions undertaken by the Seller or by any affiliate of the Seller which are
directed to the general public at large (including, without limitation, mass
mailing based on commercially acquired mailing lists, newspaper, radio and
television advertisements), shall not constitute solicitation under this
Section 30.

 

SECTION 31. Protection of Consumer Information.

 

Each party agrees that it (i) shall comply with any applicable laws and
regulations regarding the privacy and security of Consumer Information, (ii)
shall not use Consumer Information in any manner inconsistent with any
applicable laws and regulations regarding the privacy and security of Consumer
Information, (iii) shall not disclose Consumer Information to third parties
except at the specific written direction of the Seller, (iv) shall maintain
adequate physical, technical and administrative safeguards to protect Consumer
Information from unauthorized access and (v) shall immediately notify the Seller
of any actual or suspected breach of the confidentiality of Consumer
Information.

 

SECTION 32. Cooperation of the Seller with a Reconstitution; Regulation AB
Compliance.

 

(a)          The Seller acknowledges and the Purchaser agrees that with respect
to some or all of the Mortgage Loans, the Purchaser may effect either:

 

(1)         one or more Whole Loan Transfers; and

 

(2)         one or more Securitization Transactions.

 

(b)          The Seller shall cooperate with the Purchaser and any prospective
purchaser in connection with any Whole Loan Transfer contemplated by the
Purchaser pursuant to this Section. In connection therewith, the Purchaser shall
deliver any Reconstitution Agreement or other document related to the Whole Loan
Transfer to the Seller at least fifteen (15) days prior to such transfer and the
Seller shall execute any Reconstitution Agreement that restates the
representations and warranties contained in Subsection 7.01 as of the related
Closing Date and Subsection 7.02 herein as of the Reconstitution Date. Any
prospective assignees of the Purchaser who have entered into a commitment to
purchase any of the Mortgage Loans in a Whole Loan Transfer may review the
Seller’s servicing and origination operations, upon reasonable prior notice to
the Seller, and the Seller shall cooperate with such review and underwriting to
the extent such prospective assignees request information or documents that are
available and can be produced without unreasonable expense or effort. Subject to
any applicable laws, the Seller shall make the Mortgage Files related to the
Mortgage Loans held by the Seller

 

59

 

 

during the Interim Servicing Period available at the Seller’s principal
operations center for review by any such prospective assignees during normal
business hours upon reasonable prior notice to the Seller (in no event fewer
than five (5) Business Days’ prior notice). The Seller may, in its sole
discretion, require that such prospective assignees sign a confidentiality
agreement with respect to such information disclosed to the prospective assignee
which is not available to the public at large and a release agreement with
respect to its activities on the Seller’s premises. The Purchaser hereby agrees
to reimburse the Seller for reasonable “out-of-pocket” expenses incurred by the
Seller that relate to such Whole Loan Transfer, including without limitation
reimbursement for the amount which reasonably reflects time and effort expended
by the Seller in connection therewith.

 

(c)          In order to facilitate compliance with Regulation AB promulgated
under the Securities Act, the Seller and the Purchaser agree to comply with the
provisions of the Regulation AB Compliance Addendum attached hereto as Addendum
I.

 

(d)          The Seller shall cooperate with the Purchaser in connection with
any Securitization Transaction contemplated by the Purchaser pursuant to this
Section. In connection therewith, the Purchaser shall deliver any Reconstitution
Agreement or other document related to the Securitization Transaction to the
Seller at least fifteen (15) days prior to the closing of such Securitization
Transaction and the Seller shall execute any Reconstitution Agreement that
restates the representations and warranties contained in Subsection 7.01 as of
the related Closing Date and Subsection 7.02 herein as of the Reconstitution
Date. The Reconstitution Agreement shall include such other terms as may be
reasonably necessary to effect the Securitization Transaction. In connection
with any Securitization Transaction, the Seller shall not, and shall cause its
affiliates not to, as part of the original offering thereof, purchase any of the
securities offered in such Securitization Transaction.

 

(e)          In connection with each Securitization Transaction, the Seller
shall deliver to the Purchaser and to any Person designated by the Purchaser,
(i) such statements and audit letters of certified public accountants pertaining
to information provided by the Seller as are customarily delivered by
originators such as the Seller in connection with securitization transactions
and (ii) opinions of counsel as are customarily delivered by originators and
reasonably determined by the Purchaser to be necessary in connection any
Securitization Transaction.

 

(f)          Prior to the Servicing Transfer Date, all Mortgage Loans not sold
or transferred pursuant to a Whole Loan Transfer or Securitization Transaction
shall be subject to this Agreement and shall continue to be serviced in
accordance with the terms of this Agreement and with respect thereto this
Agreement shall remain in full force and effect. It is understood and agreed by
the Purchaser and the Seller that the right to effectuate such Whole Loan
Transfer or Securitization Transaction as contemplated by this Section 32 is
limited to the Purchaser.

 

[SIGNATURES ON FOLLOWING PAGE]

 

60

 

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized on the date first above
written.

 

  REDWOOD RESIDENTIAL ACQUISITION
CORPORATION,         as Purchaser         By: /s/ John Isbrandtsen   Name:  
John Isbrandtsen   Title: Authorized Officer         EMBRACE HOME LOANS, INC.,  
      as Seller         By: /s/ Kurt D. Noyce   Name: Kurt D. Noyce   Title:
President

 

Flow Mortgage Loan Purchase and Sale Agreement, dated December 1, 2011

 

 

 

 

EXHIBIT 1

 

MORTGAGE LOAN DOCUMENTS

 

With respect to each Mortgage Loan, the Mortgage Loan Documents shall consist of
the following:

 

(a)          the original Mortgage Note bearing all intervening endorsements,
endorsed in blank and signed in the name of the Seller by an officer thereof;

 

(b)          the original Assignment of Mortgage with assignee’s name left
blank;

 

(c)          the original of any guarantee executed in connection with the
Mortgage Note;

 

(d)          the original Mortgage with evidence of recording thereon, or if any
such mortgage has not been returned from the applicable recording office or has
been lost, or if such public recording office retains the original recorded
mortgage, a photocopy of such mortgage certified by the Seller to be a true and
complete copy of the original recorded mortgage;

 

(e)          the originals of all assumption, modification, consolidation or
extension agreements, if any, with evidence of recording thereon;

 

(f)          the originals of all intervening assignments of mortgage with
evidence of recording thereon, or if any such intervening assignment of mortgage
has not been returned from the applicable recording office or has been lost or
if such public recording office retains the original recorded assignments of
mortgage, a photocopy of such intervening assignment of mortgage, certified by
the Seller to be a true and complete copy of the original recorded intervening
assignment of mortgage;

 

(g)          the original mortgagee title insurance policy including an
Environmental Protection Agency Endorsement and, with respect to any Adjustable
Rate Mortgage Loan, an adjustable-rate endorsement;

 

(h)          the original of any security agreement, chattel mortgage or
equivalent document executed in connection with the Mortgage; and

 

(i)          a copy of any applicable power of attorney.

With respect to each Mortgage Loan that is secured by a first lien on and a
perfected security interest in Co-op Shares and the related Proprietary Lease
(as such terms are defined below) granting exclusive rights to occupy the
related co-op unit in the building owned by the related co-op corporation, in
lieu of delivering the documents listed above the Seller shall deliver the
following documents to the Purchaser or its designee:

 

1-1

 

 

(i)the original Mortgage Note together with any applicable riders, endorsed in
blank, with all prior and intervening endorsements as may be necessary to show a
complete chain of endorsements;

 

(ii)the original security agreement;

 

(iii)the original lease on a co-op unit evidencing the possessory interest of
the owner of the Co-op Shares in such co-op unit (the “Proprietary Lease”) and
an original assignment of the Proprietary Lease in blank;

 

(iv)the original recognition agreement;

 

(v)the original stock certificate representing the shares of stock issued by a
co-op corporation and allocated to a co-op unit (the “Co-op Shares”) and
original stock power in blank;

 

(vi)the original UCC-1 financing statement with evidence of filing; and

 

(vii)the original UCC-3 assignment in blank.

 

1-2

 

 

EXHIBIT 2

 

CONTENTS OF EACH MORTGAGE FILE

 

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, unless otherwise disclosed to the Purchaser on the data tape,
which shall be delivered to the Purchaser, with a copy retained by the Seller as
necessary:

 

(a)          The Mortgage Loan Documents as listed in Exhibit 1.

 

(b)          Residential loan application.

 

(c)          Mortgage Loan closing statement.

 

(d)          Verification of employment and income, including the executed 4506T
if required.

 

(e)          Verification of acceptable evidence of source and amount of down
payment.

 

(f)          Credit report on Mortgagor, in a form acceptable to either Fannie
Mae or Freddie Mac.

 

(g)          Residential appraisal report.

 

(h)          Photograph of the Mortgaged Property.

 

(i)          Survey of the Mortgaged Property, unless a survey is not required
by the title insurer.

 

(j)          Copy of each instrument necessary to complete identification of any
exception set forth in the exception schedule in the title policy, i.e., map or
plat, restrictions, easements, home owner association declarations, etc.

 

(k)          Copies of all required disclosure statements.

 

(l)          If applicable, termite report, structural engineer’s report, water
potability and septic certification.

 

(m)          Sales contract, if applicable.

 

(n)          The Primary Mortgage Insurance policy or certificate of insurance
or electronic notation of the existence of such policy, where required pursuant
to the Agreement.

 

(o)          Evidence of electronic notation of the hazard insurance policy,
and, if required by law, evidence of the flood insurance policy.

 

(p)          Any documentation provided by the Mortgagor or obtained by the
Seller in connection with the granting of any underwriting exception.

 

(q)          All other documentation involved in the underwriting or origination
of the related Mortgage Loan.

 

2-1

 

 

EXHIBIT 3

 

FORM OF Purchase Price and Terms Letter

 

CLOSING DATE: ______________

 

This Purchase Price and Terms Letter (this “PPTL”), dated as of _______ (the
“Closing Date”), provides for the sale by Embrace Home Loans, Inc. (the
“Seller”) to Redwood Residential Acquisition Corporation (the “Purchaser”), and
the purchase by the Purchaser from the Seller, of the first lien residential
mortgage loans described on the Mortgage Loan Schedule attached as Schedule I
hereto (the “Mortgage Loans”), on a servicing released basis, pursuant to the
terms of the Flow Mortgage Loan Purchase and Sale Agreement (the “Flow Purchase
and Sale Agreement”), dated as of December 1, 2011, by and between the Purchaser
and the Seller. Capitalized terms that are used herein but are not defined
herein shall have the respective meanings set forth in the Flow Purchase and
Sale Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Seller does hereby, sell, convey, assign and transfer
to Purchaser without recourse, except as provided in the Flow Purchase and Sale
Agreement, and on a servicing released basis, all right, title and interest of
the Seller in and to each of the Mortgage Loans, including all payments of
principal and interest received on the Mortgage Loans after the Cut-off Date,
all other unscheduled collections collected in respect of the Mortgage Loans
after the Cut-off Date, all proceeds of the foregoing and all documents
maintained as part of the related Mortgage Files, subject, however, to the
rights of the Seller under the Flow Purchase and Sale Agreement.

 

The Seller has delivered to the Purchaser or its designee prior to the date
hereof the documents with respect to each Mortgage Loan required to be delivered
under the Flow Purchase and Sale Agreement.

 

For purposes of the Mortgage Loans sold pursuant to this PPTL, certain terms
shall be as set forth below:

 

Servicer: ________________________ Stated Principal Balance:
$_______________________ Closing Date: _______________________ Servicing
Transfer Date: _______________________ Cut-off Date: _______________________
Purchase Price Percentage: ________%

 

3-1

 

 

In WITNESS WHEREOF, the parties hereto, by the hands of their duly authorized
officers, execute this PPTL as of the Closing Date referred to above.

 

REDWOOD RESIDENTIAL   EMBRACE HOME LOANS, INC. ACQUISITION CORPORATION   as
Seller as Purchaser                 By:     By:             Name:     Name:    
        Its:     Its:  

 

3-2

 

 

EXHIBIT 4

 

TRANSFER INSTRUCTIONS

 

4-1

 

 

ADDENDUM I

 

REGULATION AB COMPLIANCE ADDENDUM

 

TO FLOW PURCHASE AND SALE AGREEMENT

 

SECTION 1. DEFINED TERMS

 

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Agreement. The following terms shall have the meanings set
forth below, unless the context clearly indicates otherwise:

 

Commission: The United States Securities and Exchange Commission.

 

Company Information: As defined in Section 2.04(a).

 

Depositor: The depositor, as such term is defined in Regulation AB, with respect
to any Securitization Transaction.

 

Exchange Act: The Securities Exchange Act of 1934, as amended.

 

Master Servicer: With respect to any Securitization Transaction, the “master
servicer,” if any, identified in the related transaction documents.

 

Qualified Correspondent: Any Person from which the Company purchased Mortgage
Loans, provided that this term shall not include the Purchaser or an affiliate
of the Purchaser and provided further that the following conditions are
satisfied: (i) such Mortgage Loans were originated pursuant to an agreement
between the Company and such Person that contemplated that such Person would
underwrite mortgage loans from time to time, for sale to the Company, in
accordance with underwriting guidelines designated by the Company (“Designated
Guidelines”) or guidelines that do not vary materially from such Designated
Guidelines; (ii) such Mortgage Loans were in fact underwritten as described in
clause (i) above and were acquired by the Company within 180 days after
origination; (iii) either (x) the Designated Guidelines were, at the time such
Mortgage Loans were originated, used by the Company in origination of mortgage
loans of the same type as the Mortgage Loans for the Company’s own account or
(y) the Designated Guidelines were, at the time such Mortgage Loans were
underwritten, designated by the Company on a consistent basis for use by lenders
in originating mortgage loans to be purchased by the Company; and (iv) the
Company employed, at the time such Mortgage Loans were acquired by the Company,
pre-purchase or post-purchase quality assurance procedures (which may involve,
among other things, review of a sample of mortgage loans purchased during a
particular time period or through particular channels) designed to ensure that
Persons from which it purchased mortgage loans properly applied the underwriting
criteria designated by the Company.

 

I-1

 

 

Reconstitution Agreement: The agreement or agreements entered into by the
Company and the Purchaser and/or certain third parties on the Reconstitution
Date or Dates with respect to any or all of the Mortgage Loans, in connection
with a Whole Loan Transfer or Securitization Transaction.

 

Regulation AB: Subpart 229.1100 — Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,505, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

 

Securities Act: The Securities Act of 1933, as amended.

 

Securitization Transaction: Any transaction involving either (1) a sale or other
transfer of some or all of the Mortgage Loans directly or indirectly by the
Purchaser to an issuing entity in connection with an issuance of publicly
offered or privately placed, rated or unrated mortgage-backed securities or (2)
an issuance of publicly offered or privately placed, rated or unrated
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans.

 

Servicer: As defined in Section 2.03(c).

 

Servicing Criteria: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB for which the Company is responsible in its capacity as Servicer
as identified on Exhibit B hereto, provided that such Exhibit B may be amended
from time to time to reflect changes in Regulation AB.

 

Sponsor: With respect to any Securitization Transaction, the Person identified
in writing to the Company by the Purchaser as sponsor for such Securitization
Transaction.

 

Static Pool Information: Static pool information as described in Item
1l05(a)(l)-(3) and 1105(c) of Regulation AB.

 

Third-Party Originator: Each Person, other than a Qualified Correspondent, that
originated Mortgage Loans acquired by the Company, provided that this term shall
not include originators of Mortgage Loans acquired by the Company from the
Purchaser or an affiliate of the Purchaser.

 

Whole Loan Transfer: Any sale or transfer of some or all of the Mortgage Loans
(including an Agency Transfer), other than a Securitization Transaction.

 

I-2

 

 

SECTION 2. COMPLIANCE WITH REGULATION AB

 

Subsection 2.01 Intent of the Parties; Reasonableness.

 

The Purchaser and the Company acknowledge and agree that the purpose of this
Regulation AB Addendum is to facilitate compliance by the Purchaser and any
Depositor with the provisions of Regulation AB and related rules and regulations
of the Commission and that the provisions of this Regulation AB Addendum shall
be applicable to all Mortgage Loans included in a Securitization Transaction
closing on or after January 1, 2006, regardless whether the Mortgage Loans were
purchased by the Purchaser from the Company prior to the date hereof. Although
Regulation AB is applicable by its terms only to offerings of asset-backed
securities that are registered under the Securities Act, the Company
acknowledges that investors in privately offered securities may require that the
Purchaser or any Depositor provide comparable disclosure in unregistered
offerings. References in this Regulation AB Addendum to compliance with
Regulation AB include provision of comparable disclosure in private offerings.
The Purchaser and the Company also acknowledge and agree that amendments to
Regulation AB may become effective during the term of this Agreement and that
both parties will use commercially reasonable efforts to comply with such
amendments.

 

Neither the Purchaser nor any Depositor shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that required
under the Securities Act). The Company acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and
agrees to comply with reasonable requests made by the Purchaser, any Master
Servicer or any Depositor in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB. In
connection with any Securitization Transaction, the Company shall cooperate
fully with the Purchaser and any Master Servicer to deliver to the Purchaser
(including any of its assignees or designees) and one of any Master Servicer or
any Depositor (as requested), any and all statements, reports, certifications,
records and any other information necessary in the good faith determination of
the Purchaser or any Depositor to permit the Purchaser, such Master Servicer or
such Depositor to comply with the provisions of Regulation AB, together with
such disclosures relating to the Company, any Third-Party Originator and the
Mortgage Loans reasonably believed by the Purchaser, the Master Servicer or any
Depositor to be necessary in order to effect such compliance.

 

For purposes of this Regulation AB Addendum, the term “Purchaser” shall refer to
Redwood Residential Acquisition Corporation and its successors in interest and

 

I-3

 

 

assigns. In addition, any notice or request that must be “in writing” or
“written” may be made by electronic mail.

 

Subsection 2.02 Additional Representations and Warranties of the Company.

 

(a)          The Company shall be deemed to represent to the Purchaser, to any
Master Servicer and to any Depositor, as of the date on which information is
first provided to the Purchaser, any Master Servicer or any Depositor under
Section 2.03 that, except as disclosed in writing to the Purchaser, such Master
Servicer or such Depositor prior to such date: (i) there are no material legal
or governmental proceedings pending (or known to be contemplated) against the
Company or any Third-Party Originator; and (ii) there are no affiliations,
relationships or transactions relating to the Company or any Third-Party
Originator with respect to any Securitization Transaction and any party thereto
identified in writing to the Company by the related Depositor of a type
described in Item 1119 of Regulation AB.

 

(b)          If so requested in writing by the Purchaser, any Master Servicer or
any Depositor on any date following the date on which information is first
provided to the Purchaser, any Master Servicer or any Depositor under Section
2.03, the Company shall use its best efforts to confirm in writing within five
(5) Business Days, but in no event later than ten (10) Business Days, following
such request the accuracy of the representations and warranties set forth in
paragraph (a) of this Section or, if any such representation and warranty is not
accurate as of the date of such request, provide within five (5) Business Days,
but in no event later than ten (10) Business Days, reasonably adequate
disclosure of the pertinent facts, in writing, to the requesting party.

 

Subsection 2.03 Information to Be Provided by the Company.

 

In connection with any Securitization Transaction, the Company shall use its
best efforts to (i) within five (5) Business Days, but in no event later than
ten (10) Business Days, following written request by the Purchaser or any
Depositor, provide to the Purchaser and such Depositor (or, as applicable, cause
each Third-Party Originator to provide), in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor, the information and
materials specified in paragraphs (a), (b), (c) and (f) of this Section, and
(ii) as promptly as practicable following notice to or discovery by the Company,
provide to the Purchaser and any Depositor (in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor) the information
specified in paragraph (d) of this Section.

 

(a)          If so requested in writing by the Purchaser or any Depositor, the
Company shall provide such information regarding (i) the Company, as originator
of the Mortgage Loans (including as an acquirer of Mortgage Loans from a
Qualified Correspondent), or (ii) each Third-Party Originator, as is requested
for the purpose

 

I-4

 

 

of compliance with Items 1103(a)(l), 1105, 1110, 1117 and 1119 of Regulation AB.
Such information shall include, at a minimum:

 

(A)         the originator’s form of organization;

 

(B)         a description of the originator’s origination program and how long
the originator has been engaged in originating residential mortgage loans, which
description shall include a discussion of the originator’s experience in
originating mortgage loans of a similar type as the Mortgage Loans; information
regarding the size and composition of the originator’s origination portfolio;
and information that may be material, in the good faith judgment of the
Purchaser or any Depositor, to an analysis of the performance of the Mortgage
Loans, including the originators’ credit-granting or underwriting criteria for
mortgage loans of similar type(s) as the Mortgage Loans and such other
information as the Purchaser or any Depositor may reasonably request for the
purpose of compliance with Item 1110(b)(2) of Regulation AB;

 

(C)         a description of any legal or governmental proceedings pending (or
known to be contemplated) against the Company and each Third-Party Originator
that would be material to securityholders; and

 

(D)         a description of any affiliation or relationship between the
Company, each Third-Party Originator and any of the following parties to a
Securitization Transaction, as such parties are identified to the Company by the
Purchaser or any Depositor in writing in advance of such Securitization
Transaction:

 

(1)         the sponsor;

(2)         the depositor;

(3)         the issuing entity;

(4)         any servicer;

(5)         any trustee;

(6)         any originator;

(7)         any significant obligor;

(8)         any enhancement or support provider; and

(9)         any other material transaction party.

 

(b)          If so requested in writing by the Purchaser or any Depositor, the
Company shall provide (or, as applicable, cause each Third-Party Originator to
provide) Static Pool Information solely with respect to securitized pools of
mortgage loans (of a similar type as the Mortgage Loans, as reasonably
identified by the Purchaser as provided below) that were included in
securitizations that closed during the five (5) years preceding the closing date
of the related Securitization Transaction. Such Static Pool Information shall be
prepared by the Company (or Third-Party Originator) on the basis of its
reasonable, good faith interpretation of the requirements of Item 1105(a)(3) of
Regulation AB. To the extent that there is reasonably available to the Company
(or Third-Party Originator) Static Pool Information with respect to more than
one mortgage loan type, the Purchaser or any Depositor shall be entitled to
specify whether some or all of such information shall be provided pursuant to
this paragraph. The content of such Static Pool

 

I-5

 

 

Information may be in the form customarily provided by the Company, and need not
be customized for the Purchaser or any Depositor. Such Static Pool Information
for each prior securitized pool shall be presented in increments no less
frequently than quarterly over the life of the mortgage loans included in such
prior securitized pool. The most recent periodic increment must be as of a date
no later than 135 days prior to the date of the prospectus or other offering
document in which the Static Pool Information is to be included or incorporated
by reference. The Static Pool Information shall be provided in an electronic
format that provides a permanent record of the information provided, such as a
portable document format (pdf) file, or other such electronic format reasonably
required by the Purchaser or the Depositor, as applicable.

 

Promptly following notice or discovery of a material error in Static Pool
Information provided pursuant to the immediately preceding paragraph (including
an omission to include therein information required to be provided pursuant to
such paragraph) during the applicable offering period for the securities, the
Company shall provide corrected Static Pool Information to the Purchaser or any
Depositor, as applicable, in the same format in which Static Pool Information
was previously provided to such party by the Company.

 

If so requested in writing by the Purchaser or any Depositor, the Company shall
provide (or, as applicable, cause each Third-Party Originator to provide), at
the expense of the requesting party (to the extent of any additional incremental
expense associated with delivery pursuant to this Regulation AB Addendum), such
statements and agreed-upon procedures letters of certified public accountants
reasonably acceptable to the Purchaser or Depositor, as applicable, pertaining
to Static Pool Information relating to securitizations closed on or after
January 1, 2006, as the Purchaser or such Depositor shall reasonably request.
Such statements and letters shall be addressed to and be for the benefit of such
parties as the Purchaser or such Depositor shall designate, which may include,
by way of example, any Sponsor, any Depositor and any broker dealer acting as
underwriter, placement agent or initial purchaser with respect to a
Securitization Transaction. Any such statement or letter may take the form of a
standard, generally applicable document accompanied by a reliance letter
authorizing reliance by the addressees designated by the Purchaser or such
Depositor.

 

(c)          For the purpose of satisfying its reporting obligation under the
Exchange Act with respect to any class of asset-backed securities, for so long
as the Depositor is required to file reports under the Exchange Act with respect
to a Securitization Transaction, the Company shall (or shall cause each
Third-Party Originator to) (i) provide prompt notice to the Purchaser, any
Master Servicer and any Depositor in writing of (A) any litigation or
governmental proceedings pending against the Company or any Third-Party
Originator that would be material to securityholders and (B) any affiliations or
relationships that develop following the closing date of a Securitization
Transaction between the Company or any Third-Party Originator and any of the
parties specified in clause (D) of paragraph (a) of this Section (and any other
parties identified in writing by the requesting party) with respect to such

 

I-6

 

 

Securitization Transaction, but only to the extent that such affiliations or
relationships do not include the Purchaser, Depositor or any of their respective
affiliates as a party, (C) any Event of Default of which it is aware or has
received notice under the terms of the Agreement or any Reconstitution Agreement
and (D) any merger or consolidation where the Company is not the surviving
entity or sale of substantially all of the assets of the Company and (ii)
provide to the Purchaser and any Depositor a description of such proceedings,
affiliations or relationships.

 

Subsection 2.04 Indemnification; Remedies.

 

The Company shall indemnify the Purchaser, each affiliate of the Purchaser, and
each of the following parties participating in a Securitization Transaction:
each Sponsor; each issuing entity; each Person (including, but not limited to,
any Master Servicer if applicable) responsible for the preparation, execution or
filing of any report required to be filed with the Commission with respect to
such Securitization Transaction, or for execution of a certification pursuant to
Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction; each broker dealer acting as underwriter, placement
agent or initial purchaser, each Person who controls any of such parties or the
Depositor (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act); and the respective present and former directors, officers,
employees, agents and affiliates of each of the foregoing and of the Depositor
(each, an “Indemnified Party”), and shall hold each of them harmless from and
against any claims, losses, damages, penalties, fines, forfeitures, legal fees
and expenses and related costs, judgments, and any other costs, fees and
expenses that any of them may sustain arising out of or based upon:

 

(a)          (A) any untrue statement of a material fact contained or alleged to
be contained in any information, report, certification, accountants’ letter or
other material provided in written or electronic format under this Article II by
or on behalf of the Company, or provided under this Article II by or on behalf
of any Third-Party Originator (collectively, the “Company Information”), or (B)
the omission or alleged omission to state in the Company Information a material
fact required to be stated in the Company Information or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, by way of clarification, that clause (B) of
this paragraph shall be construed solely by reference to the Company Information
and not to any other information communicated in connection with a sale or
purchase of securities, without regard to whether the Company Information or any
portion thereof is presented together with or separately from such other
information;

 

(b)          any breach by the Company of its obligations under this Article II,
including particularly any failure by the Company or any Third-Party Originator
to deliver any information, report, certification, accountants’ letter or other
material when and as required under this Article II;

 

I-7

 

 

(c)          any breach by the Company of a representation or warranty set forth
in Section 2.02(a) or in a writing furnished pursuant to Section 2.02(b) and
made as of a date prior to the closing date of the related Securitization
Transaction, to the extent that such breach is not cured by such closing date,
or any breach by the Company of a representation or warranty in a writing
furnished pursuant to Section 2.02(b) to the extent made as of a date subsequent
to such closing date, or

 

(d)          the negligence, bad faith or willful misconduct of the Company in
connection with its performance under this Article II.

 

If the indemnification provided for herein is unavailable or insufficient to
hold harmless an Indemnified Party, then the Company agrees that it shall
contribute to the amount paid or payable by such Indemnified Party as a result
of any claims, losses, damages or liabilities incurred by such Indemnified Party
in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Company on the other.

 

In the case of any failure of performance described in clause (a)(ii) of this
Section, the Company shall promptly reimburse the Purchaser, any Depositor, as
applicable, and each Person responsible for the preparation, execution or filing
of any report required to be filed with the Commission with respect to such
Securitization Transaction, or for execution of a certification pursuant to Rule
13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
Securitization Transaction, for all costs reasonably incurred by each such party
in order to obtain the information, report, certification, accountants’ letter
or other material not delivered as required by the Company or any Third-Party
Originator.

 

(e)          This indemnification shall survive the termination of the Agreement
or the termination of any party to the Agreement.

 

Subsection 2.05 Third-party Beneficiary.

 

For purposes of this Regulation AB Addendum and any related provisions thereto,
each Master Servicer shall be considered a third-party beneficiary of the
Agreement, entitled to all the rights and benefits hereof as if it were a direct
party to the Agreement.

 

I-8

 